Exhibit 10.3
 
EXECUTION COPY
 

--------------------------------------------------------------------------------


 
TRANSFERRED ENVIRONMENTAL CONTROL PROPERTY SERVICING AGREEMENT
 
between
 
MP ENVIRONMENTAL FUNDING LLC
 
and
 
MONONGAHELA POWER COMPANY
 
Servicer
 
Dated as of April 11, 2007
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


ARTICLE I DEFINITIONS
   
1
           
SECTION 1.01 DEFINITIONS
   
1
           
ARTICLE II APPOINTMENT AND AUTHORIZATION OF SERVICER
   
2
           
SECTION 2.01 APPOINTMENT OF SERVICER; ACCEPTANCE OF APPOINTMENT
   
2
 
SECTION 2.02 AUTHORIZATION
   
2
 
SECTION 2.03 DOMINION AND CONTROL OVER TRANSFERRED ENVIRONMENTAL CONTROL
PROPERTY
   
2
           
ARTICLE III BILLING SERVICES
   
2
           
SECTION 3.01 DUTIES OF SERVICER.
   
2
 
SECTION 3.02 COLLECTION OF ENVIRONMENTAL CONTROL CHARGES
   
3
 
SECTION 3.03 SERVICING AND MAINTENANCE STANDARDS
   
4
 
SECTION 3.04 MONTHLY AND QUARTERLY SERVICER’S CERTIFICATES
   
4
 
SECTION 3.05 ANNUAL REPORTS ON SERVICING COMPLIANCE AND ATTESTATION, NOTICES OF
SERVICER DEFAULTS
   
4
 
SECTION 3.06 ANNUAL REPORT BY INDEPENDENT PUBLIC ACCOUNTANTS
   
5
 
SECTION 3.07 ADDITIONAL SERVICER REPORTING REQUIREMENTS
   
5
 
SECTION 3.08 TRANSFERRED ENVIRONMENTAL CONTROL PROPERTY DOCUMENTATION
   
7
 
SECTION 3.09 COMPUTER RECORDS; AUDITS OF DOCUMENTATION
   
7
 
SECTION 3.10 DEFENDING TRANSFERRED ENVIRONMENTAL CONTROL PROPERTY AGAINST CLAIMS
   
7
 
SECTION 3.11 OPINIONS OF COUNSEL
   
8
           
ARTICLE IV TRUE-UP ADJUSTMENTS
   
8
           
SECTION 4.01 ROUTINE TRUE-UP ADJUSTMENTS
   
8
 
SECTION 4.02 NON-ROUTINE TRUE-UP ADJUSTMENTS
   
9
           
ARTICLE V THE SERVICER
   
10
           
SECTION 5.01 REPRESENTATIONS AND WARRANTIES OF SERVICER
   
10
 
SECTION 5.02 INDEMNITIES OF SERVICER; RELEASE OF CLAIMS
   
11
 
SECTION 5.03 MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF THE OBLIGATIONS OF,
SERVICER
   
13
 
SECTION 5.04 ASSIGNMENT OF SERVICER’S OBLIGATIONS
   
13
 
SECTION 5.05 LIMITATION ON LIABILITY OF SERVICER AND OTHERS
   
14
 
SECTION 5.06 MON POWER NOT TO RESIGN AS SERVICER
   
14
 
SECTION 5.07 DEFENDING TRANSFERRED ENVIRONMENTAL CONTROL PROPERTY AGAINST CLAIMS
   
14
 
SECTION 5.08 SERVICING FEE
   
15
 
SECTION 5.09 SERVICER ADVANCES
   
16
 
SECTION 5.10 SUBSERVICING
   
16
 
SECTION 5.11 REMITTANCES
   
16
 
SECTION 5.12 PAYMENT DATE STATEMENTS
   
17
 
SECTION 5.13 SCHEDULE REVISION DATE SCHEDULES
   
17
 
SECTION 5.14 PROTECTION OF TITLE
   
17
           
ARTICLE VI SERVICER DEFAULT
   
18
           
SECTION 6.01 SERVICER DEFAULT
   
18
 
SECTION 6.02 NOTICE OF SERVICER DEFAULT
   
19
 
SECTION 6.03 WAIVER OF PAST DEFAULTS
   
19
 
SECTION 6.04 APPOINTMENT OF SUCCESSOR
   
20
 
SECTION 6.05 COOPERATION WITH SUCCESSOR
   
20
 
SECTION 6.06 SERVICER DEFAULT UNDER RELATED TRANSACTION
   
20
 

 
2

--------------------------------------------------------------------------------


 
ARTICLE VII MISCELLANEOUS PROVISIONS
    21          
SECTION 7.01 AMENDMENT
   
21
 
SECTION 7.02 NOTICES
   
22
 
SECTION 7.03 LIMITATIONS ON RIGHTS OF OTHERS
   
23
 
SECTION 7.04 SEVERABILITY
   
23
 
SECTION 7.05 SEPARATE COUNTERPARTS
   
23
 
SECTION 7.06 HEADINGS
   
23
 
SECTION 7.07 GOVERNING LAW
   
23
 
SECTION 7.08 ASSIGNMENT TO INDENTURE TRUSTEE
   
23
 
SECTION 7.09 NONPETITION COVENANTS
   
24
 
SECTION 7.10 TERMINATION
   
24
 
SECTION 7.11 LIMITATION OF LIABILITY
   
24
 

 


EXHIBITS
 

EXHIBIT A   Servicing Obligations EXHIBIT B   Pending Litigation ANNEX 1   Form
of Routine Adjustment Request ANNEX 2   Form of Monthly Servicer’s Certificate
ANNEX 3   Form of Quarterly Servicer’s Certificate ANNEX 4   Form of Officer’s
Certificate ANNEX 5   Form of Assessment of Servicing Criteria ANNEX 6   Form of
Regulation AB Compliance Certification   APPENDIX A   Master Definitions

 
3

--------------------------------------------------------------------------------


 
TRANSFERRED ENVIRONMENTAL CONTROL PROPERTY SERVICING AGREEMENT dated as of April
11, 2007, between MP ENVIRONMENTAL FUNDING LLC, a Delaware limited liability
company (the “Issuer”), and MONONGAHELA POWER COMPANY (“Mon Power”), an Ohio
corporation, doing business as Allegheny Power, as the servicer of the
Transferred Environmental Control Property (together with each successor to Mon
Power (in the same capacity) pursuant to Section 5.03 or 6.04, the “Servicer”).
 
WHEREAS the Servicer is willing to service the Transferred Environmental Control
Property purchased from the Seller by the Issuer from time to time in accordance
with the Sale Agreement;
 
WHEREAS the Issuer, in connection with ownership of the Transferred
Environmental Control Property, desires to engage the Servicer to carry out the
functions described herein;
 
WHEREAS the PSCWV or its attorney will enforce this Agreement pursuant to the
Financing Order for the benefit of the Customers to the extent permitted by
applicable Requirements of Law;
 
WHEREAS the Environmental Control Bonds will not be “asset-backed securities”
within the meaning of Regulation AB, but the Issuer nevertheless has committed
to comply with all substantive ongoing periodic disclosure requirements that
would apply under Regulation AB if the Environmental Control Bonds were
“asset-backed securities”; and
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and intending to be legally bound hereby, the parties hereto agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01 Definitions. 
 
(a)  “Agreement” means this Transferred Environmental Control Property Servicing
Agreement, together with all Exhibits, Annexes and Appendices hereto, as the
same may be amended, supplemented or otherwise modified from time to time.
 
(b)  Capitalized terms used but not otherwise defined in this Agreement have the
meanings assigned to them in Appendix A to this Agreement.
 
(c)  Non-capitalized terms used in this Agreement which are defined in the
Statute, as the context requires, have the meanings assigned to such terms in
the Statute, but without giving effect to amendments to the Statute after the
date hereof which have a material adverse effect on the Issuer or the
Environmental Control Bondholders.
 
(d)  All terms defined in this Agreement have the defined meanings when used in
any certificate or document made or delivered pursuant hereto unless otherwise
defined herein.
 

--------------------------------------------------------------------------------


 
(e)  The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section, Annex, Schedule and Exhibit
references contained in this Agreement are references to Sections, Annexes,
Schedules and Exhibits in or to this Agreement unless otherwise specified; and
the term “including” shall mean “including without limitation.”
 
(f)  The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.
 
ARTICLE II
 
APPOINTMENT AND AUTHORIZATION OF SERVICER
 
SECTION 2.01 Appointment of Servicer; Acceptance of Appointment. Subject to
Section 5.04 and Article VI, the Issuer hereby appoints the Servicer, and the
Servicer hereby accepts such appointment, to perform the Servicer’s obligations
pursuant to this Agreement on behalf of and for the benefit of the Issuer in
accordance with the terms of this Agreement. This appointment and the Servicer’s
acceptance thereof may not be revoked except in accordance with the express
terms of this Agreement.
 
SECTION 2.02 Authorization. With respect to all or any portion of the
Transferred Environmental Control Property, the Servicer shall be, and hereby
is, authorized and empowered by the Issuer to (a) execute and deliver, on behalf
of itself or the Issuer, as the case may be, any and all instruments, documents
or notices, and (b) on behalf of itself or the Issuer, as the case may be, make
any filing and participate in proceedings of any kind with any Governmental
Authorities, including with the PSCWV. The Issuer shall furnish the Servicer
with such documents as have been prepared by the Servicer for execution by the
Issuer, and with the other documents as may be in the Issuer’s possession, as
necessary or appropriate to enable the Servicer to carry out its duties
hereunder. Upon the written request of the Servicer, the Issuer shall furnish
the Servicer with any powers of attorney or other documents necessary or
appropriate to enable the Servicer to carry out its duties hereunder.
 
SECTION 2.03 Dominion and Control Over Transferred Environmental Control
Property. Notwithstanding any other provision herein, the Servicer and the
Issuer agree that the Issuer shall have dominion and control over the
Transferred Environmental Control Property. The Servicer hereby agrees that it
shall not take any action that is not authorized by this Agreement or applicable
Requirements of Law, that is not consistent with its customary procedures and
practices, or that shall impair the rights of the Issuer in the Transferred
Environmental Control Property, in each case unless such action is required by
applicable Requirements of Law.
 
ARTICLE III
 
BILLING SERVICES
 
SECTION 3.01 Duties of Servicer. The Servicer shall have the following duties:
 
2

--------------------------------------------------------------------------------


 
(a)  Duties of Servicer Generally. The Servicer will manage, service, administer
and make collections in respect of the Transferred Environmental Control
Property. The Servicer’s duties will include (i) calculating and billing the
Environmental Control Charges, collecting Environmental Control Charge Payments,
and remitting all Environmental Control Charge Collections to the Indenture
Trustee; (ii) responding to inquiries by Customers, Third Parties, the PSCWV, or
any Governmental Authority with respect to the Transferred Environmental Control
Property, including the Environmental Control Charges; (iii) accounting for
Environmental Control Charge Collections, investigating delinquencies,
processing and depositing collections and making periodic remittances,
furnishing periodic reports to the Issuer, the Indenture Trustee, the PSCWV and
the Rating Agencies; (iv) selling defaulted or written off accounts in
accordance with the Servicer’s usual and customary practices; and (v) taking
action in connection with True-Up Adjustments according to the procedures set
forth herein and in Exhibit A hereto. Anything to the contrary notwithstanding,
the duties of the Servicer set forth in this Agreement shall be qualified in
their entirety by applicable Requirements of Law as may be in effect at the time
such duties are to be performed. Without limiting the generality of this
Section 3.01(a), in furtherance of the foregoing, the Servicer hereby agrees
that it shall also have, and shall comply with, the duties and responsibilities
relating to data acquisition, usage, demand and bill calculation, billing,
customer service functions, collections, payment processing and remittance set
forth in Exhibit A hereto.
 
(b)  Notification of Laws and Regulations. The Servicer shall immediately notify
the Issuer, the Indenture Trustee and the Rating Agencies in writing of
Requirements of Law hereafter promulgated that have a material adverse effect on
the Servicer’s ability to perform its duties under this Agreement.
 
(c)  Other Information. Upon the reasonable request of the Issuer, the Indenture
Trustee, the PSCWV or any Rating Agency, the Servicer shall provide to the
Issuer, the Indenture Trustee or such Rating Agency, as the case may be, any
public financial information in respect of the Servicer, or any material
information regarding the Transferred Environmental Control Property to the
extent it is reasonably available to the Servicer, as may be reasonably
necessary and permitted by applicable Requirements of Law, for the Issuer, the
Indenture Trustee, the PSCWV or such Rating Agency to monitor the performance by
the Servicer hereunder. In addition, so long as any of the Environmental Control
Bonds of any Series are Outstanding, the Servicer shall provide the Issuer, the
Indenture Trustee and the PSCWV within a reasonable time after written request
therefor, any information available to the Servicer or reasonably obtainable by
it that is necessary to calculate the Environmental Control Charges applicable
to each Rate Schedule.
 
(d)  Preparation of Reports to be Filed with the Commission. The Servicer shall
prepare or cause to be prepared any reports required to be filed by the Issuer
under the securities laws, including without limitation, if so required, each
Quarterly Servicer’s Certificate described in Section 3.04, the Officer’s
Certificate of annual compliance described in Section 3.05, the Annual
Accountant’s Report described in Section 3.06, and any certification required by
Section 302 of the Sarbanes-Oxley Act of 2002 and Item 601 of Regulation S-K
under the Exchange Act.
 
SECTION 3.02 Collection of Environmental Control Charges. 
 
3

--------------------------------------------------------------------------------


 
(a)  The Servicer shall use all reasonable efforts consistent with its customary
servicing procedures to collect all amounts owed in respect of Environmental
Control Charges, as and when the same shall become due and shall follow such
collection procedures as it follows with respect to collection activities that
the Servicer conducts for itself or others. The Servicer shall not change the
amount of or reschedule the due date of any scheduled payment of Environmental
Control Charges, except as contemplated in this Agreement or as required by
applicable Requirements of Law; provided, however, that the Servicer may take
any of the foregoing actions to the extent that such action would be in
accordance with customary billing and collection practices of the Servicer with
respect to billing and collection activities that it conducts for itself.
 
(b)  Upon a partial payment of amounts billed, including amounts billed under
special contracts, such partial payments shall be allocated first to the Billed
Environmental Control Charge, including any past-due Environmental Control
Charges.
 
SECTION 3.03 Servicing and Maintenance Standards. The Servicer shall (a) manage,
service, administer and make collections in respect of the Transferred
Environmental Control Property with reasonable care and in material compliance
with applicable Requirements of Law using the same degree of care and diligence
that the Servicer exercises with respect to billing and collection activities
that the Servicer conducts for itself and others; (b) follow standards, policies
and procedures in performing its duties as Servicer that are customary in the
Servicer’s industry; (c) use all reasonable efforts, consistent with its
customary servicing procedures, to enforce and maintain rights in respect of the
Transferred Environmental Control Property; and (d) calculate Environmental
Control Charges in compliance with applicable Requirements of Law, except where
the failure to comply with any of the foregoing would not have a material
adverse affect on the Issuer’s or the Indenture Trustee’s interest in the
Transferred Environmental Control Property. The Servicer shall follow such
customary and usual practices and procedures as it shall deem necessary or
advisable in its servicing of all or any portion of the Transferred
Environmental Control Property, which, in the Servicer’s judgment, may include
the taking of legal action pursuant to Section 3.09 hereof or otherwise.
 
SECTION 3.04 Monthly and Quarterly Servicer’s Certificates. The Servicer will
provide to the Issuer, the Indenture Trustee, the PSCWV and each of the Rating
Agencies, so long as any Environmental Control Bonds of any Series are
Outstanding, (a) not later than 15 days after the end of each month after the
Environmental Control Bonds are issued (excluding April, 2007), or if such day
is not a Business Day, the following Business Day, a written report
substantially in the form of Annex 2 hereto (the “Monthly Servicer’s
Certificate”); and (b) not later than 15 days following the end of each calendar
quarter after the Environmental Control Bonds are issued, a written report
substantially in the form of Annex 3 hereto (the “Quarterly Servicer’s
Certificate”). 
 
SECTION 3.05 Annual Reports on Servicing Compliance and Attestation, Notices of
Servicer Defaults.
 
(a)  On or before March 31 of each year beginning March 31, 2008, and including
the March 31 following the Final Maturity Date of all Series of Environmental
Control Bonds, the Servicer shall deliver: (i) to the Issuer, the Indenture
Trustee, the PSCWV and each
 
4

--------------------------------------------------------------------------------


 
Rating Agency, an Officers’ Certificate substantially in the form of Annex 4
attached hereto, stating that (A) a review of the activities of the Servicer
during the preceding calendar year (or relevant portion thereof) and of its
performance under this Agreement has been made under such officers’ supervision
and (B) to the best of such officers’ knowledge, based on such review, the
Servicer has complied with all its obligations under this Agreement in all
material respects throughout such period or, if there has been a Servicer
Default, or an act or omission, which with either the passage of time or the
giving of notice, could become a Servicer Default, specifying each such event of
default or act or omission known to such authorized officer and the nature and
status thereof; (ii) to the Issuer and the PSCWV, a report regarding the
Servicer’s assessment of compliance with the servicing criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB. Such report shall be
addressed to the Issuer and the PSCWV and signed by an authorized officer of the
Servicer, and shall address each of the servicing criteria specified on a
certification substantially in the form of Annex 5 hereto delivered to the
Issuer concurrently with the execution of this agreement; (iii) to the Issuer
and the PSCWV, a report of a registered public accounting firm reasonably
acceptable to the Issuer that attests to, and reports on, the assessment of
compliance made by the Servicer and delivered pursuant to the preceding clause
(ii), as described in Section 3.06 hereof; and (iv) to the Issuer, the
Administrator and any other person that will be responsible for signing the
Regulation AB Compliance Certification, a certification in the form attached
hereto as Annex 6, as required by Rules 13a-14(d) and 15d-14(d) under the
Exchange Act (pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on
behalf of the Issuer. The Servicer acknowledges that the parties identified in
this clause (a)(iv) may rely on the certification provided by the Servicer
pursuant to such clause in signing a Sarbanes Certification and filing such with
the PSCWV. In addition, pursuant to Section 5.10, the Servicer shall cause each
subservicer “participating in the servicing function” within the meaning of Item
1122 of Regulation AB to deliver to the Issuer an assessment of compliance and
accountants’ attestation as and when provided in clauses (ii) and (iii) of this
paragraph.
 
The requirements of clauses (ii) through (iv) above shall be applicable only so
long as the Issuer is required to make such filings under the Exchange Act.
 
(b)  Each assessment of compliance provided by a subservicer pursuant to
Section 3.05(a) shall address each of the servicing criteria specified on a
certification substantially in the form of Annex 5 hereto delivered to the
Issuer concurrently with the execution of this Agreement by such subservicer or,
in the case of a subservicer subsequently appointed as such, on or prior to the
date of such appointment. An assessment of compliance provided by a subservicer
pursuant to Section 3.05(a) need not address any elements of the servicing
criteria other than those specified by the Servicer pursuant to Section 5.10.
 
(c)  The Servicer shall deliver to the Issuer, the Indenture Trustee, the PSCWV
and each Rating Agency, promptly after having obtained knowledge thereof, but in
no event later than five Business Days thereafter, written notice in an
Officers’ Certificate of any Servicer Default and any event which with the
giving of notice or lapse of time, or both, would become a Servicer Default
under Section 6.01.
 
SECTION 3.06 Annual Report by Independent Public Accountants. 
 
5

--------------------------------------------------------------------------------


 
(a)  Servicer shall cause a firm of independent certified public accountants
(which may also provide other services to the Servicer, Mon Power or the Seller)
to prepare, and the Servicer shall deliver to the Issuer, the Indenture Trustee,
the PSCWV and each Rating Agency, on or before March 31 of each year, beginning
March 31, 2008 to and including the March 31 following the Final Maturity Date
of all Series of Environmental Control Bonds, a report addressed to the Servicer
(the “Annual Accountant’s Report”), which may be included as part of the
Servicer’s customary auditing activities, to the effect that such firm has
performed certain procedures agreed to between the Servicer and such firm in
connection with the Servicer’s compliance with its obligations under this
Agreement during the preceding calendar year ended December 31 (or, in the case
of the first Annual Accountant’s Report, the period of time from the Transfer
Date until December 31, 2007), identifying the results of such procedures and
including any exceptions noted. In addition, so long as the Issuer is required
to make such filings under the Exchange Act, the Annual Accountant’s Report will
include a report that attests to, and reports on, the assessment made by the
Servicer as to its compliance with the servicing criteria set forth in (d) of
Item 1122 of Regulation AB hereto and that such attestation of the assessment of
compliance was in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X
under the Securities Act and the Exchange Act and was made in accordance with
standards for attestation engagements issued or adopted by the Public Company
Accounting Oversight Board. In the event that the accounting firm providing such
report requires the Indenture Trustee to agree or consent to the procedures
performed by such firm, the Issuer shall direct the Indenture Trustee in writing
to so agree; it being understood and agreed that the Indenture Trustee will
deliver such letter of agreement or consent in conclusive reliance upon the
direction of the Issuer, and the Indenture Trustee will not make any independent
inquiry or investigation as to, and shall have no obligation or liability in
respect of the sufficiency, validity or correctness of, such procedures.
 
(b)  The Annual Accountant’s Report shall also indicate that the accounting firm
providing such report is Independent of the Servicer within the meaning of the
Code of Professional Conduct of the American Institute of Certified Public
Accountants or any superseding or amended standard adopted by the Public Company
Accounting Oversight Board.
 
SECTION 3.07 Additional Servicer Reporting Requirements. The Servicer shall
prepare, procure, deliver and/or file, or cause to be prepared, procured,
delivered or filed, any reports, attestations, exhibits, certificates or other
documents required to be delivered or filed with the SEC (and/or any other
Governmental Authority) by the Issuer under the federal securities or other
applicable laws or in accordance with the Basic Documents, including, but
without limiting the generality of foregoing, filing with the SEC, if
applicable, a copy or copies of (i) the Monthly Servicer’s Certificates
described in Section 3.04 (under Form 10-D or any other applicable form), (ii)
the Payment Date Statements described in Section 3 of Exhibit A hereto (under
Form 10-D or any other applicable form), (iii) the annual statements of
compliance, attestation reports and other certificates described in Section
3.05, and (iv) the Annual Accountant’s Report (and any attestation required
under Regulation AB) described in Section 3.06. In addition, the appropriate
officer or officers of the Servicer shall (in its separate capacity as Servicer)
sign the Sponsor’s annual report on Form 10-K (and any other applicable SEC or
other reports, attestations, certifications and other documents), to the extent
that the Servicer’s signature is required by, and consistent with, the federal
securities law and/or any other applicable law.
 
6

--------------------------------------------------------------------------------


 
SECTION 3.08 Environmental Control Property Documentation. To assure uniform
quality in servicing the Transferred Environmental Control Property and to
reduce administrative costs, the Servicer shall keep on file, in accordance with
its customary procedures, all Environmental Control Property Documentation.
 
SECTION 3.09 Computer Records; Audits of Documentation. 
 
(a)  Safekeeping. The Servicer shall maintain accurate and complete accounts,
records and computer systems pertaining to the Transferred Environmental Control
Property and the Transferred Environmental Control Property Documentation in
accordance with its standard accounting procedures and in sufficient detail to
permit the Annual Reconciliation between Estimated Environmental Control Charge
Collections and Actual Environmental Control Charge Collections in accordance
with Section 5.11 and to enable the Issuer to comply with this Agreement and the
Indenture. The Servicer shall conduct, or cause to be conducted, periodic audits
of the Transferred Environmental Control Property Documentation held by it under
this Agreement and of the related accounts, records and computer systems, in
such a manner as shall enable the Issuer and the Indenture Trustee, as pledgee
of the Issuer, to verify the accuracy of the Servicer’s record keeping. The
Servicer shall promptly report to the Issuer, the PSCWV and the Indenture
Trustee any failure on the Servicer’s part to hold the Transferred Environmental
Control Property Documentation and maintain its accounts, records and computer
systems as herein provided and promptly take appropriate action to remedy any
such failure. Nothing herein shall be deemed to require an initial review or any
periodic review by the Issuer or the Indenture Trustee of the Transferred
Environmental Control Property Documentation.
 
(b)  Maintenance of and Access to Records. The Servicer shall maintain the
Transferred Environmental Control Property Documentation at 1310 Fairmont
Avenue, Fairmont, West Virginia  26554 or at such other office as shall be
specified to the Issuer, the Indenture Trustee and the PSCWV by written notice
not later than 30 days prior to any change in location. The Servicer shall
permit the Issuer, the Indenture Trustee and the PSCWV or their respective duly
authorized representatives, attorneys, agents or auditors at any time during
normal business hours as the Issuer, the Indenture Trustee or the PSCWV shall
reasonably request to inspect, audit and make copies of and abstracts from the
Servicer’s records regarding the Transferred Environmental Control Property,
including the Environmental Control Charges and the Transferred Environmental
Control Property Documentation. The failure of the Servicer to provide access to
such information as a result of an obligation or applicable Requirements of Law
prohibiting disclosure of information regarding customers shall not constitute a
breach of this Section 3.09(b).
 
SECTION 3.10 Defending Transferred Environmental Control Property Against
Claims. The Servicer, on behalf of the Environmental Control Bondholders, shall
institute any action or proceeding necessary to compel performance by the PSCWV
or the State of West Virginia of any of their obligations or duties under the
Statute or the Financing Order with respect to the Transferred Environmental
Control Property. The costs of any such action shall be payable from the
Collection Account as an Operating Expense in accordance with the priorities set
forth in Section 8.02(e) of the Indenture at the time such costs are incurred.
The Servicer’s obligations pursuant to this Section 3.10 shall survive and
continue notwithstanding the fact that the payment of Operating Expenses
pursuant to the priorities set forth in Section 8.02(e) of the Indenture may
 
7

--------------------------------------------------------------------------------


 
be delayed (it being understood that the Servicer shall not be required to
advance its own funds to satisfy its obligations hereunder).
 
SECTION 3.11 Opinions of Counsel. With respect to each series of Environmental
Control Bonds, the Servicer shall deliver to the Issuer, the PSCWV and the
Indenture Trustee:
 
(a)  promptly after the execution and delivery of this Agreement and of each
amendment hereto, promptly after the execution of the Sale Agreement and of each
amendment thereto, promptly after the execution of the Transfer Agreement and of
each amendment thereto, and on the Transfer Date, an Opinion of Counsel either
(i) to the effect that, in the opinion of such counsel, all filings, including
filings with the PSCWV pursuant to the Statute, that are necessary to fully
preserve and protect the interests of the applicable Indenture Trustee in the
Transferred Environmental Control Property have been executed and filed, and
reciting the details of such filings or referring to prior Opinions of Counsel
in which such details are given, or (ii) to the effect that, in the opinion of
such counsel, no such action shall be necessary to preserve and protect such
interest; and
 
(b)  within 90 days after the beginning of each calendar year beginning with the
first calendar year beginning more than three months after the Transfer Date, an
Opinion of Counsel, dated as of a date during such 90-day period, either (i) to
the effect that, in the opinion of such counsel, all filings with the PSCWV
pursuant to the Statute, have been executed and filed that are necessary to
preserve fully and protect fully the interest of the applicable Indenture
Trustee in the Transferred Environmental Control Property, and reciting the
details of such filings or referring to prior Opinions of Counsel in which such
details are given, or (ii) to the effect that, in the opinion of such counsel,
no such action shall be necessary to preserve and protect such interest.
 
Each Opinion of Counsel referred to in clause (a) or (b) above shall specify any
action necessary (as of the date of such opinion) to be taken in the following
year to preserve and protect such interest.
 
ARTICLE IV
 
TRUE-UP ADJUSTMENTS
 
SECTION 4.01 Routine True-Up Adjustments.
 
(a)  With respect to each series of Environmental Control Bonds, the Servicer
shall file a True-Up Adjustment Filing with the PSCWV at the following times:
(i) at least 15 days prior to each Semi-Annual True-Up Adjustment Date; and
(ii) at least 15 days prior to each Quarterly True-Up Adjustment Date and each
Monthly True-Up Adjustment Date.
 
(b)  For the purpose of filing any Semi-Annual True-Up Adjustment Filing, the
Servicer shall (i) update assumptions of projected future usage and demand of
electricity by Customers, expected delinquencies and Write-offs and future
expenses relating to Transferred Environmental Control Property and the
Environmental Control Bonds; (ii) calculate the Periodic Bond Payment
Requirement based upon such updated assumptions; and (iii) determine
 
8

--------------------------------------------------------------------------------


 
the Environmental Control Charge to be charged on and after the applicable
True-Up Adjustment Date.
 
(c)  Each True-Up Adjustment Filing shall be substantially in the form of Annex
1 to this Servicing Agreement.
 
(d)  The Servicer shall (i) take all reasonable actions and make all reasonable
efforts in order to effectuate any Routine True-Up Adjustment to the
Environmental Control Charge and (ii) promptly send to the Indenture Trustee
copies of all material notices and documents relating to such Routine True-Up
Adjustment.
 
(e)  On the same date that the Servicer files any True-Up Adjustment Filing with
the PSCWV, if the Routine True-Up Adjustment is intended to result in an
increase in the amount of the Environmental Control Charge, the Servicer shall
give public notice through the publication of a Class I legal advertisement in
Kanawha County, will respond to any comments to such publication and will attend
any hearing held in connection with any such True-Up Adjustment Filing.
 
SECTION 4.02 Non-Routine True-Up Adjustments. 
 
(a)  Whenever the Servicer determines that the existing True-Up Mechanism should
be amended or revised to more accurately project and generate adequate
collections of Environmental Control Charge Payments, the Servicer shall file a
Non-Routine True-Up Adjustment Filing with the PSCWV designating the adjustments
to such True-Up Mechanism and any corresponding adjustments to the Environmental
Control Charges, subject to the review and approval of the PSCWV pursuant to the
Financing Order, and the Servicer shall notify the Rating Agencies as promptly
as possible of the filing of any such Non-Routine True-Up Adjustment Filing.
Subject to clause (c) below, the Servicer shall also file for a Non-Routine
True-Up Adjustment Filing at the direction of the PSCWV.
 
(b)  The Servicer shall take all reasonable actions and make all reasonable
efforts to secure any Non-Routine True-Up Adjustments.
 
(c)  The Servicer shall implement any resulting adjustments to the True-Up
Mechanism and any resulting revised Environmental Control Charges as of the
effective date of the Non-Routine True-Up Adjustment Filing. If any Non-Routine
True-Up Adjustment Filing is denied by the PSCWV, the Servicer shall notify the
Issuer, the Indenture Trustee and the Rating Agencies (not later than five days
after the Servicer’s receipt of the PSCWV’s order denying such Non-Routine
True-Up Adjustment Filing).
 
(d)  The Servicer shall notify the Issuer, the Indenture Trustee and the Rating
Agencies of any request for a Non-Routine True-Up Adjustment initiated by the
PSCWV within five days of receipt of such request and shall take all necessary
actions to prevent the implementation of such an adjustment if it would violate
the State Pledge.
 
9

--------------------------------------------------------------------------------


 
ARTICLE V
 
THE SERVICER
 
SECTION 5.01 Representations and Warranties of Servicer. The Servicer makes the
following representations and warranties as of the Transfer Date, on which the
Issuer and the PSCWV (on behalf of the Customers) has relied and will rely in
acquiring the Transferred Environmental Control Property. The representations
and warranties shall survive the sale of
 
 
 
any of the Transferred Environmental Control Property to the Issuer and the
pledge thereof to the Indenture Trustee pursuant to the Indenture.
 
(a)  Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation, with the corporate power and authority to own its properties
and to conduct its business as such properties are currently owned and such
business is presently conducted, and has the power, authority and legal right to
service the Transferred Environmental Control Property.
 
(b)  Due Qualification. The Servicer is duly qualified to do business as a
foreign corporation in good standing or equivalent status, and has obtained all
necessary licenses and approvals in, all foreign jurisdictions in which the
ownership or lease of property or the conduct of its business (including the
servicing of the Transferred Environmental Control Property as required by this
Agreement) requires such qualifications, licenses or approvals (except where the
failure to so qualify or obtain such licenses and approvals would not be
reasonably likely to have a material adverse effect on the Servicer’s business,
operations, assets, revenues, properties or prospects or materially and
adversely affect the servicing of the Transferred Environmental Control
Property).
 
(c)  Power and Authority. The Servicer has the corporate power and authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery and performance of this Agreement have been duly authorized
by the Servicer by all necessary corporate action.
 
(d)  Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms subject to bankruptcy, receivership, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting creditors’ rights generally
from time to time in effect and to general principles of equity (regardless of
whether considered in a proceeding in equity or at law).
 
(e)  No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the articles of
incorporation or by-laws of the Servicer, or any other material indenture,
agreement or other instrument to which the Servicer is a party or by which it
shall be bound; nor result in the creation or imposition of any Lien upon any of
its properties pursuant to the terms of any such indenture, agreement or other
instrument (except as contemplated in the Indenture and as set forth in the Sale
Agreement); nor violate any law or any order, rule or regulation applicable to
the Servicer of any court or of any federal or state regulatory body,
 
10

--------------------------------------------------------------------------------


 
administrative agency or other governmental instrumentality having jurisdiction
over the Servicer or its properties.
 
(f)  Approvals. Except for filings with the PSCWV for revised Environmental
Control Charges, pursuant to Article IV and Annex 1 hereto and the filing of
financing statements or continuation statements under the UCC, no approval,
authorization, consent, order or other action of, or filing with, any court,
federal or state regulatory body, administrative agency or other governmental
instrumentality is required in connection with the execution and delivery by the
Servicer of this Agreement, the performance by the Servicer of the transactions
contemplated hereby or the fulfillment by the Servicer of the terms hereof,
except those that have been obtained or made.
 
(g)  No Proceedings. Except as described in Exhibit B, to the Servicer’s
knowledge, there are no proceedings or investigations pending or, to the
Servicer’s best knowledge, threatened before any court, federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Servicer or its properties: (i) seeking to prevent
issuance of the bonds or the consummation of the transactions contemplated by
this Agreement, any other Basic Document or, if applicable, any Additional
Indenture or subsequent sale agreement, (ii) seeking any determination or ruling
that might materially and adversely affect the performance by the Servicer of
its obligations under, or the validity or enforceability against the Servicer
of, this Agreement, any other Basic Document or, if applicable, any Additional
Indenture or subsequent sale agreement, or (iii) relating to the Servicer and
which might have a material adverse affect on the federal or state income, gross
receipts or franchise tax attributes of the Environmental Control Bonds.
 
(h)  Reports and Certificates. Each report and certificate delivered in
connection with any filing made to the PSCWV by the Servicer on behalf of the
Issuer with respect to Environmental Control Charges or True-Up Adjustments will
constitute a representation and warranty by the Servicer that each such report
or certificate, as the case may be, is true and correct in all material
respects; provided, however, that to the extent any such report or certificate
is based in part upon or contains assumptions, forecasts or other predictions of
future events, the representation and warranty of the Servicer with respect
thereto will be limited to the representation and warranty that such
assumptions, forecasts or other predictions of future events are reasonable
based upon historical performance and the facts known to the Servicer on the
date such report or certificate is delivered.
 
SECTION 5.02 Indemnities of Servicer; Release of Claims. 
 
(a)  The Servicer shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Servicer under this Agreement.
 
(b)  The Servicer shall indemnify the Issuer and the Indenture Trustee, for
itself and on behalf of the Environmental Control Bondholders for which it acts
as Indenture Trustee, and each of their respective managers, members, officers,
directors, employees and agents for, and defend and hold harmless each such
Person from and against, any and all Losses that may be imposed upon, incurred
by or asserted against any such Person as a result of (i) the Servicer’s willful
misconduct, bad faith or negligence in the performance of its duties under this
 
11

--------------------------------------------------------------------------------


 
Agreement or (ii) the Servicer’s material breach of any of its obligations,
duties, representations or warranties that results in a Servicer Default under
this Agreement and (iii) litigation and related expenses relating to its status
and obligations as Servicer.
 
The Servicer shall not be liable for any Losses resulting from the willful
misconduct, bad faith or negligence of any Person indemnified pursuant to this
Section 5.02 (each, an “Indemnified Party”) or resulting from a breach of a
representation or warranty made by such Indemnified Party in any of the Basic
Documents that gives rise to the Servicer’s breach. The Environmental Control
Bondholders shall be entitled to enforce their rights and remedies against the
Servicer under this Section 5.02 solely through a case of action brought for
their benefit by the Indenture Trustee. The Servicer’s indemnification under
this Section 5.02(b) shall survive the termination of this Agreement, and any
amounts paid with respect thereto shall be remitted and deposited with the
Indenture Trustee for deposit into the Collection Account
 
(c)  The Servicer shall indemnify the PSCWV, on behalf of the Customers, for any
Losses they incur by reason of the Servicer’s willful misconduct, bad faith or
negligence including without limitation Losses attributable to higher
Environmental Control Charges imposed on customers by reason of additional
Operating Expenses, for example the Issuer’s higher Servicing Fees payable to a
Successor Servicer. The PSCWV shall be entitled to enforce Section 5.02(c) for
the benefit of Customers, and Customers may not enforce this indemnity. The
Servicer’s indemnification under this Section 5.02(c) shall survive the
termination of this Agreement, and any amounts paid with respect thereto shall
be remitted and deposited with the Indenture Trustee for deposit into the
Collection Account, unless otherwise directed by the PSCWV.
 
(d)  The Servicer shall indemnify the Indenture Trustee and its officers,
directors and agents for, and defend and hold harmless each such Person from and
against, any and all Losses that may be imposed upon, incurred by or asserted
against any such Person as a result of the acceptance or performance of the
trusts and duties contained herein and in the other Basic Documents to which the
Indenture Trustee is a party, except to the extent that any such Loss shall be
due to the willful misconduct, bad faith or negligence of the Indenture Trustee.
The foregoing indemnity is extended to the Indenture Trustee solely in its
individual capacity and not for the benefit of the Environmental Control
Bondholders or any other Person. Such amounts shall be deposited and distributed
in accordance with the Indenture.
 
(e)  The Servicer’s indemnification obligations under Sections 5.02(b),(c) and
(d) for events occurring prior to the removal or resignation of the Indenture
Trustee, or the termination of this Agreement with respect to the Issuer, shall
survive the resignation or removal of the Indenture Trustee or the termination
of this Agreement with respect to the Issuer, and shall include reasonable
costs, fees and expenses of investigation and litigation (including the Issuer’s
and the Indenture Trustee’s reasonable attorneys’ fees and expenses).
 
(f)  Except to the extent expressly provided for in this Agreement or the other
Basic Documents (including the Servicer’s claims with respect to the Servicing
Fees and the Seller’s claim for payment of the purchase price of the Transferred
Environmental Control Property), the Servicer hereby releases and discharges the
Issuer (including its respective managers, members, officers, directors and
agents, if any) and the Indenture Trustee (including
 
12

--------------------------------------------------------------------------------


 
its officers, directors and agents) (collectively, the “Released Parties”) from
any and all actions, claims and demands whatsoever, which the Servicer, in its
capacity as Servicer, shall or may have against any such Person relating to the
Transferred Environmental Control Property or the Servicer’s activities with
respect thereto other than any actions, claims and demands arising out of the
willful misconduct, bad faith or negligence of the Released Parties.
 
(g)  If any action, claim, demand or proceeding (including any governmental
investigation) shall be brought or asserted against an Indemnified Party
entitled to any indemnification provided for under this Section 5.02, such
Indemnified Party shall promptly notify the Servicer in writing; provided,
however, that failure to give such notification shall not affect the
indemnification provided hereunder except to the extent the Servicer shall have
been actually prejudiced as a result of such failure.
 
SECTION 5.03 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (a) into which the Servicer may be merged or consolidated
and which succeeds to any material part of the electric distribution business of
the Servicer, (b) which results from the division of the Servicer into two or
more Persons and which succeeds to any material part of the electric
distribution business of the Servicer, (c) which may result from any merger or
consolidation to which the Servicer shall be a party and which succeeds to any
material part of the electric distribution business of the Servicer, (d) which
may succeed to the properties and assets of the Servicer substantially as a
whole and which succeeds to any material part of the electric distribution
business of the Servicer or (e) which may otherwise succeed to any material part
of the electric distribution business of the Servicer, which Person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Servicer hereunder, shall be the successor to the Servicer
under this Agreement without further act on the part of any of the parties to
this Agreement; provided, however, that (i) immediately after giving effect to
such transaction, no representation and warranty made pursuant to Section 5.01
shall have been breached and no Servicer Default, and no event which, after
notice or lapse of time, or both, would become a Servicer Default, shall have
occurred and be continuing, (ii) the Servicer shall have delivered to the
Issuer, the PSCWV and the Indenture Trustee an Officers’ Certificate and an
Opinion of Counsel stating that such consolidation, merger or succession and
such agreement of assumption comply with this Section 5.03 and that all
conditions precedent provided for in this Agreement relating to such transaction
have been complied with, (iii) the Rating Agencies shall have received prior
written notice of such transaction, (iv) the Servicer shall have delivered to
the Issuer, the Indenture Trustee, the PSCWV and each Rating Agency an Opinion
of Counsel either stating that, in the opinion of such counsel, (A) all filings,
including filings with the PSCWV pursuant to the Statute, have been executed and
filed that are necessary to preserve fully and protect fully the interests of
the Issuer in the Transferred Environmental Control Property and reciting the
details of such filings or (B) no such action shall be necessary to preserve and
protect such interests. Notwithstanding anything herein to the contrary, the
execution of the above referenced agreement of assumption and compliance with
clauses (i), (ii), (iii) and (iv) above shall be conditions precedent to the
consummation of the transactions referred to in clause (a), (b), (c), (d) or (e)
above.
 
SECTION 5.04 Assignment of Servicer’s Obligations. The Servicer may not assign
its obligations hereunder to any successor unless either (i) the Rating Agency
Condition has been
 
13

--------------------------------------------------------------------------------


 
satisfied and the PSCWV has approved such assignment, or (ii) the Servicer is
replaced by a Successor Servicer pursuant to Section 6.04.
 
SECTION 5.05 Limitation on Liability of Servicer and Others. 
 
(a)  Neither the Servicer nor any of its directors, officers, employees or
agents shall be liable to the Issuer or its managers, the Indenture Trustee, the
Environmental Control Bondholders, the PSCWV or any other Person, except as
provided under this Agreement, for any action taken or for refraining from the
taking of any action pursuant to this Agreement or for errors in judgment;
provided, however, that this provision shall not protect either the Servicer or
any other Person against any liability that would otherwise be imposed by reason
of willful misconduct, bad faith or negligence in the performance of its duties
or by reason of reckless disregard of obligations and duties under this
Agreement and provided further that nothing in this Section 5.05 shall limit the
Servicer’s liabilities or obligations of the Servicer to indemnify as set forth
in Section 5.02 of this Agreement. The Servicer and any of its directors,
officers, employees or agents may rely in good faith on the advice of counsel
reasonably acceptable to the Indenture Trustee or on any document of any kind,
prima facie properly executed and submitted by any Person, respecting any
matters arising under this Agreement.
 
(b)  The Servicer acknowledges that the PSCWV has authority to enforce all
provisions of this Agreement for the benefit of Customers, including without
limitation the enforcement of Section 5.02(c), provided that such enforcement is
consistent with the State Pledge.
 
(c)  Except as provided in this Agreement, the Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its duties to service the Transferred Environmental Control
Property in accordance with this Agreement or related to its obligation to pay
indemnification, and that in its reasonable opinion may cause it to incur any
expense or liability.
 
SECTION 5.06 Mon Power Not To Resign as Servicer. Subject to the provisions of
Sections 5.03 and 5.04, Mon Power shall not resign from the obligations and
duties hereby imposed on it as Servicer under this Agreement except upon a
determination that the performance of its duties under this Agreement shall no
longer be permissible under applicable Requirements of Law. Notice of any such
determination permitting the resignation of Mon Power shall be communicated to
the Issuer, the PSCWV, the Indenture Trustee and each Rating Agency at the
earliest practicable time (and, if such communication is not in writing, shall
be confirmed in writing at the earliest practicable time), and any such
determination shall be evidenced by an Opinion of Counsel to such effect
delivered to the Issuer, the PSCWV and the Indenture Trustee concurrently with
or promptly after such notice. No such resignation shall become effective until
a Successor Servicer has been approved by the PSCWV and shall have assumed the
servicing obligations and duties hereunder of Mon Power in accordance with
Section 6.04.
 
SECTION 5.07 Defending Transferred Environmental Control Property Against
Claims. The Servicer shall institute any action or proceeding necessary to
compel performance by each Third Party (at the earliest possible time) of any of
their respective obligations or duties under 
 
14

--------------------------------------------------------------------------------


 
applicable Requirements of Law with respect to the Transferred Environmental
Control Property. In addition, the Servicer shall institute any action or
proceeding necessary to compel performance by the PSCWV or the State of West
Virginia, or any political subdivision, agency or other instrumentality of the
State of West Virginia, of any of their respective obligations or duties under
applicable Requirements of Law with respect to the Transferred Environmental
Control Property. The Servicer further agrees to take such legal or
administrative actions, including without limitation defending against or
instituting and pursuing legal actions and appearing or testifying at hearings
or similar proceedings, as may be reasonably necessary to block or overturn any
attempts to cause a repeal of, modification of or supplement to the Statute or
any Financing Order.  In any of the aforementioned actions or proceedings, the
Servicer shall not be required to advance its own funds to institute any such
actions or proceedings and the Servicer’s obligations pursuant to this Section
5.07 shall continue for only so long as the Servicer is being reimbursed on a
current basis for its costs and expenses incurred in undertaking such
obligations. In any proceedings related to the exercise of the power of eminent
domain by any municipality to acquire a portion of Mon Power’s electric
distribution facilities, the Servicer shall assert that the court ordering such
condemnation must treat such municipality as a successor to Mon Power under the
Statute and Financing Order. The costs and expenses of any action described in
this Section 5.07 shall be payable from the Collection Account as an Operating
Expense in accordance with Section 8.02(e) of the Indenture.
 
SECTION 5.08 Servicing Fee.
 
(a)  Issuer agrees to pay the Servicer, solely to the extent amounts are
available therefor in accordance with the Indenture, the Servicing Fee with
respect to all Series of Environmental Control Bonds issued by the Issuer. The
Servicing Fee with respect to a Series for a Payment Date shall be as follows:
so long as Mon Power acts as the Servicer, the Servicing Fee will be 0.05% per
annum of the initial principal balance of the Environmental Control Bonds,
payable semi-annually, in arrears; if a Successor Servicer is appointed, the
Servicing Fee will be based on an amount approved by the PSCWV, but not in
excess of a per annum rate equal to 1.25% of the initial principal balance of
the Environmental Control Bonds.
 
(b)  The Servicing Fee set forth in Section 5.08(a) above and the expenses
provided for in Section 5.08(c) below shall be paid to the Servicer by the
Indenture Trustee, on each Payment Date in accordance with the priorities set
forth in Section 8.02(e) of the Indenture, by wire transfer of immediately
available funds from the Collection Account to an account designated by the
Servicer. Any portion of the Servicing Fee not paid on such date shall be added
to the Servicing Fee payable on the subsequent Payment Date.
 
(c)  The Issuer shall pay all expenses incurred by the Servicer in connection
with its activities hereunder (including any fees to and disbursements by
accountants, counsel, or any other Person, any taxes imposed on the Servicer
(other than taxes based on the Servicer’s net income) and any expenses incurred
in connection with reports to Environmental Control Bondholders, subject to the
priorities set forth in Section 8.02(e) of the Indenture). Except for filing
fees and fees and expenses for attorneys, accountants, printing or other
professional services retained by the Issuer, (or procured by the Servicer on
behalf of the Issuer) to meet the Issuer’s obligations under the Basic
Documents, the Servicer shall be required to pay all expenses incurred by the
Servicer in performing its activities hereunder from the Servicer’s own
 
15

--------------------------------------------------------------------------------


 
resources, without additional reimbursement as Operating Expenses in accordance
with Section 8.02(e) of the Indenture.
 
SECTION 5.09 Servicer Advances. The Servicer shall not make any advances of
interest on or principal of any series of the Bonds.
 
SECTION 5.10 Subservicing. The Servicer may at any time appoint a subservicer to
perform all or any portion of its obligations as Servicer hereunder; provided,
however, that the Servicer shall not permit any Third Party to bill or collect
Environmental Control Charges on behalf of the Issuer except (a) as a
subcontractor under the active supervision of the Servicer or (b) as required by
applicable Requirement of Law and to the extent permitted by applicable
Requirement of Law or regulation, after written notice of such appointment is
furnished to the Rating Agencies; provided further, however, that the Servicer
shall remain obligated and be liable to the Issuer, the Indenture Trustee, and
the Environmental Control Bondholders and the PSCWV for the servicing and
administering of the Transferred Environmental Control Property in accordance
with the provisions hereof without diminution of such obligation and liability
by virtue of the appointment of such subservicer and to the same extent and
under the same terms and conditions as if the Servicer alone were servicing and
administering the Transferred Environmental Control Property. The fees and
expenses of the subservicer shall be as agreed between the Servicer and its
subservicer from time to time, and none of the Issuer (or its members or
managers), the Indenture Trustee, any Environmental Control Bondholder or the
PSCWV shall have any responsibility therefor.
 
SECTION 5.11 Remittances. 
 
(a)  Subject to Section 5.11(b), the Servicer shall remit daily all Estimated
Environmental Control Charge Collections (from whatever source) and all proceeds
of other Collateral of the Issuer, if any, received by the Servicer to the
Indenture Trustee under the Indenture, for deposit pursuant to the Indenture.
 
(b)  Notwithstanding the foregoing clause (a), as long as (i) Mon Power or any
successor to Mon Power’s electric distribution business remains the Servicer,
(ii) no Servicer Default has occurred and is continuing and (iii) (A) Mon Power
or such successor maintains a long-term rating of “A+” or better by Standard &
Poor’s, a long-term rating of “A2” or better by Moody’s and a long-term rating
of “A” or better by Fitch, if rated by Fitch, or a short-term rating of “A-1” by
Standard & Poor’s, a short-term rating of “P-1” by Moody’s and a short-term
rating of “F1” by Fitch, if rated by Fitch or (B) the Rating Agency Condition
shall have been satisfied with respect to all Rating Agencies (to which prior
written notice will be sent) (and any conditions or limitations imposed by such
Rating Agencies in connection therewith are complied with), the Servicer need
not make the daily remittances required by such clause (a), but in lieu thereof,
shall remit all Estimated Environmental Control Charge Collections (from
whatever source) and all proceeds of other Collateral of such Issuer, if any,
received by the Servicer during any Collection Period to the Indenture Trustee,
for deposit pursuant to the Indenture, not later than the Business Day
immediately preceding the 25th day of each month.
 
(c)  On or before each Remittance Date where the Servicer is not remitting a
fixed sum on each date during the Billing Period, the Servicer will prepare and
furnish to the
 
16

--------------------------------------------------------------------------------


 
Issuer and the Indenture Trustee a statement setting forth the aggregate amount
remitted or to be remitted by the Servicer to the Indenture Trustee for deposit
on such Remittance Date pursuant to this Section 5.11 and the Indenture.
 
(d)  On or before each Reconciliation Date, the Servicer will reconcile Actual
Environmental Control Charge Collections with Estimated Environmental Control
Charge Collections in respect of the immediately preceding Reconciliation
Period. The Servicer shall calculate the amount of any Remittance Shortfall or
Excess Remittance for the immediately preceding Reconciliation Period, shall
allocate such Remittance Shortfall or Excess Remittance to each outstanding
Series ratably based on the Environmental Control Charges billed for such Series
for such Reconciliation Period, and (A) if a Remittance Shortfall exists, the
Servicer shall make a supplemental remittance, to the applicable General
Subaccount of the applicable Collection Account for each Series within two (2)
Servicer Business Days, or (B) if an Excess Remittance exists, the Servicer
shall be entitled either (i) to reduce the amount of (A) each Daily Remittance,
or, (B) if Mon Power has satisfied the conditions of Section 5.11(b), each
Monthly Remittance, which the Servicer subsequently remits to the applicable
General Subaccount of the applicable Collection Account for application to the
amount of such Excess Remittance until the balance of such Excess Remittance has
been reduced to zero, the amount of such reduction becoming the property of the
Servicer or (ii) so long as such withdrawal would not cause the amounts on
deposit in the applicable General Subaccount or the applicable Excess Funds
Subaccount for any Series to be insufficient for the payment of the next
installment of interest on the Environmental Control Bonds or principal due at
maturity on the next Payment Date or upon acceleration on or before the next
Payment Date, to be paid immediately from such General Subaccount or Excess
Funds Subaccount such Series’ allocable share of the amount of such Excess
Remittance, such payment becoming the property of the Servicer. If there is a
Remittance Shortfall, the amount which the Servicer remits to the applicable
General Subaccounts of the applicable Collection Accounts on the relevant date
set forth above shall be increased by the amount of such Remittance Shortfall,
provided that remittance of such increase will be the sole financial
responsibility of the Servicer and shall neither be considered an Operating
Expense nor be paid out of the Collection Account or included in the calculation
of True-Up Adjustments.
 
SECTION 5.12 Payment Date Statements. At least three Business Days before each
Payment Date with respect to each Series of Environmental Control Bonds, the
Servicer shall prepare and furnish to the Issuer and the Indenture Trustee a
statement setting forth the amounts to be paid to Environmental Control
Bondholders of such Series pursuant to Section 8.02(e) of the Indenture, as well
as all other amounts to be paid pursuant to Section 8.02(e) of the Indenture,
including the Capital Equity Return to be paid to the Seller.
 
SECTION 5.13 Schedule Revision Date Schedules. Prior to each Schedule Revision
Date, the Servicer shall deliver to the Issuer replacement Schedules A and
replacement Schedules B to each Series Supplement to which such Schedule
Revision Date applies, adjusted to reflect the event giving rise to such
Schedule Revision Date and setting forth the Expected Sinking Fund Schedule for
each Payment Date applicable thereto.
 
SECTION 5.14 Protection of Title. The Servicer shall execute and file such
filings, including filings with the PSCWV pursuant to the Statute, and cause to
be executed and filed
 
17

--------------------------------------------------------------------------------


 
such filings, all in such manner and in such places as may be required by law
fully to preserve, maintain, and protect the interests of the Issuer in the
Transferred Environmental Control Property, including all filings required under
the Statute relating to the transfer of the ownership or security interest in
the Transferred Environmental Control Property by the Seller to the Issuer or
any security interest granted by the Issuer in the Transferred Environmental
Control Property. The Servicer shall deliver (or cause to be delivered) to the
Issuer file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing.
 
ARTICLE VI
 
SERVICER DEFAULT
 
SECTION 6.01 Servicer Default. If any one of the following events (a “Servicer
Default”) shall occur and be continuing:
 
(a)  any failure by the Servicer to remit to the Indenture Trustee on behalf of
the Issuer any required remittance that shall continue unremedied for a period
of five Business Days after written notice of such failure is received by the
Servicer from the Issuer or Indenture Trustee; or
 
(b)  any failure by the Servicer or, so long as the Transferor and the Servicer
are the same Person, the Transferor, as applicable, duly to observe or perform
in any material respect any other covenant or agreement of the Servicer or the
Transferor, as the case may be, set forth in this Agreement or any other Basic
Document to which it is a party, which failure shall (i) materially and
adversely affect the Transferred Environmental Control Property or the rights of
Environmental Control Bondholders and (ii) continue unremedied for a period of
60 days after written notice of such failure shall have been given to the
Servicer, the PSCWV or the Transferor, as the case may be, by the Issuer or the
Indenture Trustee or after discovery of such failure by an officer of the
Servicer, the PSCWV or the Transferor, as the case may be; or
 
(c)  any representation or warranty made by the Servicer in this Agreement shall
prove to have been incorrect in a material respect when made, which has a
material adverse effect on the Issuer or the Environmental Control Bondholders
and which material adverse effect continues unremedied for a period of 60 days
after the date on which written notice thereof shall have been given to the
Servicer by the Issuer, the PSCWV or the Indenture Trustee; or
 
(d)  an Insolvency Event occurs with respect to the Servicer;
 
then, and in each and every case, so long as the Servicer Default shall not have
been remedied, the Indenture Trustee, as assignee of the Issuer, may, or at the
direction of the Environmental Control Bondholders of a majority of the
Outstanding principal amount of the Environmental Control Bonds of all Series or
by the PSCWV, by notice then given in writing to the Servicer (a “Termination
Notice”) shall terminate all the Servicer’s rights and obligations (other than
the indemnification obligations set forth in Section 5.02 hereof and the
Servicer’s obligation under Section 6.04 to continue performing its functions as
Servicer until a Successor Servicer is appointed) of the Servicer under this
Agreement. In addition, upon a Servicer Default described in Section 6.01(a),
the Issuer or the Indenture Trustee may apply to the PSCWV or any court of
 
18

--------------------------------------------------------------------------------


 
competent jurisdiction to order the sequestration and payment of Environmental
Control Charge Collections arising with respect to the Transferred Environmental
Control Property for the benefit of the Environmental Control Bondholders, the
Issuer, the Indenture Trustee, and any other assignee and financing parties
(each as defined in the Statute). The Trustee shall not give a Termination
Notice upon instruction of the PSCWV unless the Rating Agency Condition is
satisfied.
 
On or after the receipt by the Servicer of a Termination Notice, all authority
and power of the Servicer under this Agreement, whether with respect to the
Transferred Environmental Control Property, including the Environmental Control
Charges, or otherwise, shall, upon appointment of a Successor Servicer pursuant
to Section 6.04, without further action, pass to and be vested in such Successor
Servicer and, without limitation, the Indenture Trustee is hereby authorized and
empowered to execute and deliver, on behalf of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such Termination Notice, including, but not limited to,
completing the transfer of the Transferred Environmental Control Property
Documentation and related documents. The predecessor Servicer shall cooperate
with the Successor Servicer, the Indenture Trustee and the Issuer in effecting
the termination of the responsibilities and rights of the predecessor Servicer
under this Agreement, including the transfer to the Successor Servicer for
administration by it of all cash amounts that are then held by the predecessor
Servicer for remittance to the Collection Account or the Transferor, or that are
thereafter be received by it. As soon as practicable after receipt by the
Servicer of such Termination Notice, the Servicer shall deliver the Transferred
Environmental Control Property Documentation to the Successor Servicer.
 
All reasonable costs and expenses (including attorneys fees and expenses)
incurred in connection with transferring the Environmental Control Property
Documentation to the Successor Servicer and amending this Agreement to reflect
such succession as Servicer pursuant to this Section shall be paid by the
predecessor Servicer upon presentation of reasonable documentation of such costs
and expenses. Termination of Mon Power as Servicer shall not terminate Mon
Power’s rights or obligations as Transferor under the Transfer Agreement.
 
SECTION 6.02 Notice of Servicer Default. The Servicer shall deliver to the
Issuer, the PSCWV, a Responsible Officer of the Indenture Trustee and each
Rating Agency promptly after having obtained knowledge thereof, but in no event
later than five Business Days thereafter, written notice in an Officers’
Certificate of any event or circumstance (such as a breach of any representation
or warranty made by the Servicer in this Agreement) which, if not remedied,
would become a Servicer Default under Section 6.01.
 
SECTION 6.03 Waiver of Past Defaults. The Indenture Trustee, with the written
consent of the PSCWV and the Environmental Control Bondholders of a majority of
the Outstanding principal amount of the Environmental Control Bonds of all
Series, may waive, in writing, any default by the Servicer in the performance of
its obligations hereunder and its consequences, except a default in making any
required remittances to the Indenture Trustee of Environmental Control Charge
Collections from Transferred Environmental Control Property in accordance with
Section 5.11 of this Agreement. Upon any such waiver of a past default, such
default shall cease to exist, and any Servicer Default arising therefrom shall
be deemed to have 
 
19

--------------------------------------------------------------------------------


 
been remedied for every purpose of this Agreement. No such waiver shall extend
to any subsequent or other default or impair any right consequent thereto.
 
SECTION 6.04 Appointment of Successor.
 
(a)  In the event of the Servicer’s termination hereunder, the Indenture
Trustee, as assignee of the Issuer, at the direction of the Environmental
Control Bondholders of a majority of the outstanding principal amount of the
Environmental Control Bonds or the PSCWV, shall appoint a Successor Servicer,
and the Successor Servicer shall accept its appointment by a written assumption
in form acceptable to the Issuer and the Indenture Trustee. If, within 30 days
after the delivery of the Termination Notice, a Successor Servicer shall not
have been appointed and accepted such appointment, the Indenture Trustee may
petition a court of competent jurisdiction to appoint a Successor Servicer under
this Agreement. A Person shall qualify as a Successor Servicer only if (i) such
Person is permitted under PSCWV Regulations to perform the duties of the
Servicer pursuant to the Statute, the Financing Order and this Agreement,
(ii) the Rating Agency Condition has been satisfied with respect to all Rating
Agencies, (iii) such Person enters into a servicing agreement with the Issuer
having substantially the same provisions as this Agreement, and (iv) if
applicable, its compensation is approved or acquiesced to by the PSCWV pursuant
to Section 5.08(a) hereof.
 
(b)  Notwithstanding the Servicer’s receipt of a Termination Notice, pursuant to
Section 6.01 or the Servicer’s resignation in accordance with the terms of this
Agreement, the predecessor Servicer shall continue to perform its functions as
Servicer under this Agreement and shall be entitled to receive the requisite
portion of the Servicing Fees, until a Successor Servicer shall have assumed, in
writing, the obligations of the Servicer hereunder as described below.
 
(c)  Upon appointment, the Successor Servicer shall be the successor in all
respects to the predecessor Servicer and shall be subject to all the
responsibilities, duties and liabilities arising thereafter relating thereto
placed on the predecessor Servicer and shall be entitled to the Servicing Fees
and all the rights granted to the predecessor Servicer by the terms and
provisions of this Agreement.
 
(d)  The Successor Servicer may not resign unless it is prohibited from serving
as such by applicable Requirements of Law.
 
SECTION 6.05 Cooperation with Successor. The Servicer covenants and agrees with
the Issuer that it will, on an ongoing basis, cooperate with the Successor
Servicer and provide whatever information is, and take whatever actions are,
reasonably necessary to assist the Successor Servicer in performing its
obligations hereunder.
 
SECTION 6.06 Servicer Default Under Related Transaction. If a “servicer default”
shall occur under the Transferred Environmental Control Property Servicing
Agreement dated April 11, 2007, between The Potomac Edison Company, as servicer,
and PE Environmental Funding LLC, as issuer, and it becomes necessary to find a
successor servicer under such agreement, the Servicer agrees to assume such role
as successor servicer under such servicing agreement 
 
20

--------------------------------------------------------------------------------


 
in accordance with the terms thereof, including, for avoidance doubt, for the
same servicing fee provided for thereunder.
 
ARTICLE VII
 
MISCELLANEOUS PROVISIONS
 
SECTION 7.01 Amendment.
 
(a)  Subject to Section 7.01(b) below, this Agreement may be amended by the
Servicer and the Issuer, with the consent of the Indenture Trustee and the
satisfaction of the Rating Agency Condition. Promptly after the execution of any
such amendment and consent, the Issuer shall furnish written notification of the
substance of such amendment or consent to each of the Rating Agencies. Prior to
the execution of any amendment to this Agreement, the Issuer and the Indenture
Trustee shall be entitled to receive and rely upon an Opinion of Counsel stating
that the execution of such amendment is authorized or permitted by this
Agreement and the Opinion of Counsel referred to in Section 3.10. Subject to
paragraph (b) below, the Issuer and the Indenture Trustee may, but shall not be
obligated to, enter into any such amendment which affects their own rights,
duties or immunities under this Agreement or otherwise.
 
(b)  Notwithstanding anything to the contrary in Section 7.01(a), nor any waiver
required by Section 6.03 hereof, no amendment or modification of this Agreement
shall be effective except upon satisfaction of the conditions precedent in this
Section 7.01(b).
 
(i)  PSCWV Condition. At least 16 days prior to the effectiveness of any such
amendment or modification, and after obtaining the other necessary approvals set
forth in Section 7.01(a), except for the consent of the Indenture Trustee and
the Environmental Control Bondholders if the consent of the Environmental
Control Bondholders is required or sought by the Indenture Trustee in connection
with such amendment or modification, the Issuer shall have delivered to the
PSCWV’s executive director and general counsel written notification of any
proposed amendment or modification, which notification shall contain:
 
(A)  a reference to Case Nos. 05-0402-E-CN and 05-0750-E-PC and any other case
number under which a Financing Order has been issued;
 
(B)  an Officer’s Certificate stating that the proposed amendment or
modification has been approved by all parties to this Agreement; and
 
(C)  a statement identifying the person to whom the PSCWV is to address any
response to the proposed amendment or to request additional time.
 
(ii)  The PSCWV or its authorized representative shall, within 15 days of
receiving the notification complying with Section 7.01(b)(i) above, either:
 
21

--------------------------------------------------------------------------------


 
(A)  provide notice of its determination that the proposed amendment or
modification will not under any circumstances have the effect of increasing the
ongoing qualified costs related to the Environmental Control Bonds,
 
(B)  provide notice of its consent or lack of consent to the person specified in
Section 7.01(b)(i)(C) above, or
 
(C)  be conclusively deemed to have consented to the proposed amendment or
modification,
 
unless, within 15 days of receiving the notification complying with Section
7.01(b)(i) above, the PSCWV or its authorized representative delivers to the
office of the person specified in Section 7.01(b)(i)(C) above with a written
statement requesting an additional amount of time not to exceed 15 days in which
to consider whether to consent to the proposed amendment or modification. If the
PSCWV or its authorized representative requests an extension of time in the
manner set forth in the preceding sentence, then the PSCWV shall either provide
notice of its consent or lack of consent or notice of its determination that the
proposed amendment or modification will not under any circumstances increase
ongoing qualified costs to the person specified in Section 7.01(b)(i)(C) above
not later than the last day of such extension of time or be conclusively deemed
to have consented to the proposed amendment or modification on the last day of
such extension of time. Any amendment or modification requiring the consent of
the PSCWV shall become effective on the later of (i) the date proposed by the
parties to such amendment or modification or (ii) the first day after the
expiration of the 15-day period provided for in this Section 7.01(b)(ii), or, if
such period has been extended pursuant hereto, the first day after the
expiration of such period as so extended.
 
(c)  For the purpose of this Section 7.01, an “authorized representative” of the
PSCWV means any person authorized to act on behalf of the PSCWV, as evidenced by
an Opinion of Counsel (which may be the general counsel) to the PSCWV.
 
SECTION 7.02 Notices. 
 
(a)  All demands, notices and communications upon or to the Servicer, the
Issuer, the Indenture Trustee or the Rating Agencies under this Agreement shall
be in writing, delivered personally, via facsimile, reputable overnight courier
or by first class mail, postage prepaid, and shall be deemed to have been duly
given upon receipt,
 
(i)  in the case of the Servicer, to Mon Power, 800 Cabin Hill Drive,
Greensburg, Pennsylvania 15601, Attention of Amanda J. Skov, Esq.;
 
(ii)  in the case of the Issuer or the Indenture Trustee, at the address
provided for notices or communications to such Person in the Indenture;
 
(iii)  in the case of Moody’s, to Moody’s Investors Service, Inc., ABS
Monitoring Department, 99 Church Street, New York, New York 10007;
 
22

--------------------------------------------------------------------------------


 
(iv)  in the case of Standard & Poor’s, to Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., 55 Water Street, 42nd Floor, New
York, New York 10041, Attention of Asset Backed Surveillance Department;
 
(v)  in the case of Fitch, to Fitch, Inc., One State Street Plaza, New York, New
York 10004, Attention of ABS Surveillance; or, as to each of the foregoing, at
such other address as shall be designated by written notice to the other
parties; and
 
(vi)  in the case of the PSCWV, Public Service Commission of West Virginia, 201
Brooks Street, Charleston, West Virginia 25323, Attention: Executive Secretary.
 
SECTION 7.03 Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Servicer, the Seller, the Issuer (including
its managers and members), the Indenture Trustee, on behalf of itself and the
Environmental Control Bondholders, and the PSCWV, on behalf of itself and the
Customers, and nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in any Collateral or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein. Notwithstanding anything
to the contrary contained herein, for the avoidance of doubt, any right, remedy
or claim to which any Customer may be entitled pursuant to the Financing Order
and this Agreement may be asserted or exercised only by the PSCWV for the
benefit of such Customer.
 
SECTION 7.04 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 7.05 Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
 
SECTION 7.06 Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.
 
SECTION 7.07 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF WEST VIRGINIA, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
SECTION 7.08 Assignment to Indenture Trustee. The Servicer hereby acknowledges
and consents to the mortgage, pledge, assignment and grant of a security
interest by the Issuer to the Indenture Trustee pursuant to the Indenture for
the benefit of the Environmental Control
 
23

--------------------------------------------------------------------------------


 
Bondholders of all right, title and interest of the Issuer in, to and under the
Transferred Environmental Control Property owned by the Issuer and the proceeds
thereof and of any and all of the Issuer’s rights hereunder to the Indenture
Trustee. In no event shall the Indenture Trustee have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer, hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer.
 
SECTION 7.09 Nonpetition Covenants. Notwithstanding any prior termination of
this Agreement or the Indenture, but subject to a court of competent
jurisdiction’s rights, upon application by the Issuer or the Indenture Trustee,
to order the sequestration and payment of Environmental Control Revenues arising
with respect to the Transferred Environmental Control Property, notwithstanding
any bankruptcy, reorganization or other insolvency proceedings with respect to
the debtor, pledgor or transferor of the Transferred Environmental Control
Property pursuant to Section 24-2-4e(k)(4) of the Statute, the Servicer shall
not, prior to the date which is one year and one day after the termination of
the Indenture, petition or otherwise invoke or cause the Issuer to invoke the
process of any court or government authority for the purpose of commencing or
sustaining an involuntary case against the Issuer under the federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Issuer or any substantial part of the property of the Issuer, or ordering the
winding up or liquidation of the affairs of the Issuer.
 
SECTION 7.10 Termination. This Agreement shall terminate when all Environmental
Control Bonds issued by the Issuer have been retired, redeemed or defeased in
full, and all Operating Expenses and other amounts owed by the Issuer under the
Indenture have been paid in full.
 
SECTION 7.11 Limitation of Liability. It is expressly understood and agreed by
the parties hereto that this Agreement is executed and delivered by U.S. Bank
National Association, not individually or personally but solely as Indenture
Trustee for the benefit of the Environmental Control Bondholders, in the
exercise of the powers and authority conferred and vested in it, and nothing
herein contained shall be construed as creating any liability on U.S. Bank
National Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties who are signatories to this Agreement and by any
Person claiming by, through or under such parties; provided, however, that this
provision shall not protect U.S. Bank National Association against any liability
that would otherwise be imposed by reason of willful misconduct, bad faith or
negligence in the performance of duties or by reason of reckless disregard of
obligations or duties under this Agreement.
 
24

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.
 
MP ENVIRONMENTAL FUNDING LLC, Issuer
 
by   /s/ Philip L. Goulding                    
Title:  Vice President
 
 
MONONGAHELA POWER COMPANY, Servicer
 
by   /s/ Philip L. Goulding                    
Title:  Vice President
 
Acknowledged and Accepted:
 
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Indenture Trustee on behalf of the Environmental Control Bondholders issued by
the Issuer,
 
by /s/ Melissa A. Rosal                
Title:  Vice President
 
25

--------------------------------------------------------------------------------



EXHIBIT A
 
SERVICING OBLIGATIONS
 
The Servicer agrees to comply with the following with respect to MP
Environmental Funding LLC, as Issuer:
 
SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in Appendix A to the Indenture dated as of
April 11, 2007 between the Issuer and U.S. Bank National Association, as
Indenture Trustee.
 
SECTION 2. Indenture Trustee and Servicer Payment Date Statements. At least
three Business Days before each date on which distributions to the Indenture
Trustee and Servicer are to be made pursuant to Sections 8.02(e) and (h) of the
Indenture, the Servicer shall provide the Indenture Trustee with a statement
setting forth the amounts to be distributed to each of the Indenture Trustee and
Servicer pursuant to such Sections.
 
SECTION 3. Payment Date Statements. At least three Business Days before each
Payment Date, the Servicer shall provide to the Issuer, the Indenture Trustee
and each Rating Agency, a statement indicating:
 

1.  
the amount to be paid to Environmental Control Bondholders of each Series and
Class in respect of principal on such Payment Date in accordance with Section
8.02 of the Indenture and each Series Supplement thereto;

 

2.  
the amount to be paid to Environmental Control Bondholders of each Series and
Class in respect of interest on such Payment Date in accordance with Section
8.02 of the Indenture and each Series Supplement thereto;

 

3.  
the Environmental Control Bond Balance and the Projected Environmental Control
Bond Balance for each Series and Class as of that Payment Date (in each case,
after giving effect to the payments on such Payment Date);

 

4.  
the amount on deposit in the General Subaccount for each Series and the
Scheduled Funding for each Series, as of that Payment Date (after giving effect
to the transfers to be made from or into the General Subaccount on such Payment
Date);

 

5.  
the amount on deposit in the Capital Subaccount for each Series as of that
Payment Date (after giving effect to the transfers to be made from or into the
Capital Subaccount on such Payment Date);

 

6.  
the amount, if any, on deposit in the Excess Funds Subaccount as of that Payment
Date (after giving effect to the transfers to be made from or into the Reserve
Subaccount on such Payment Date);

 
Exhibit A-1

--------------------------------------------------------------------------------


 

7.  
the amount, if any, on deposit in the Tranche Subaccount (after giving effect to
the transfers to be made from or into the Tranche Subaccount on such Payment
Date);

 

8.  
the amounts paid to the Indenture Trustee since the preceding Payment Date
pursuant to Section 8.02(e) of the Indenture;

 

9.  
the amounts paid to the Servicer since the preceding Payment Date pursuant to
Section 8.02(e) of the Indenture; and

 

10.  
the amount of any other transfers and payments to be made on such Payment Date
pursuant to Sections 8.02(d), (e), (f), (g) and (i) of the Indenture; and

 

11.  
the then-current Environmental Control Charge for each rate class.

 
SECTION 4. Remittance Date Statements. At least one Business Day before each
Remittance Date, and in the case of Daily Remittances, on the last Remittance
Date of such month, the Servicer shall prepare and furnish to the Issuer and the
Indenture Trustee a statement setting forth the aggregate amount remitted or to
be remitted by the Servicer to the Indenture Trustee (net of any payments owed
to the Servicer in accordance with Section 5.11(d) of the Servicing Agreement)
for deposit on such Remittance Date pursuant to the Indenture.
 
SECTION 5. True-Up Adjustments.
 

(a)
Prior to each Calculation Date, the Servicer shall calculate

 

(i)
the Environmental Control Bond Balance as of such Calculation Date (a written
copy of which shall be delivered by the Servicer to the Indenture Trustee within
five Business Days following such Calculation Date) and

 

(ii)
the revised Environmental Control Charge with respect to the Transferred
Environmental Control Property in respect of each True-Up Adjustment Date such
that the Servicer projects that Environmental Control Charge Collections
therefrom allocable to the Issuer will be sufficient so that:

 

(A)
the Environmental Control Bond Balance on the Payment Date immediately preceding
the next True-Up Adjustment Date will equal the Projected Environmental Control
Bond Balance as of such date or, if earlier with respect to any Series or Class
of Environmental Control Bonds, as of the Payment Date immediately preceding the
Expected Final Payment Date therefor;

 

(B)
the amount on deposit in the General Subaccount on the Payment Date immediately
preceding the next True-Up Adjustment Date will equal the Periodic Bond Payment

 
Exhibit A-2

--------------------------------------------------------------------------------


 

 
Requirement for such date or, if earlier with respect to any Series or Tranche
of Environmental Control Bonds, as of the Payment Date immediately preceding the
Expected Final Payment Date therefor;

 

(C)
the amount on deposit in the Capital Subaccount on the Payment Date immediately
preceding the next True-Up Adjustment Date will equal its required level for
such date or, if earlier with respect to any Series or Tranche of Environmental
Control Bonds, as of the Payment Date immediately preceding the Expected Final
Payment Date therefor;

 

(D)
the amount on deposit in the Excess Funds Subaccount on the Payment Date
immediately preceding the next True-Up Adjustment Date, will equal zero; and

 

(E)
the Environmental Control Charge Collections will provide for (i) amortization
of the remaining outstanding principal balance of each Series in accordance with
the Expected Sinking Fund Schedule therefor, (ii) payment of all Operating
Expenses of the Issuer when due in accordance with the Indenture and (iii)
deposits to the General Subaccount such that the balance therein will equal the
Periodic Bond Payment Requirement on each Payment Date.

 

(b)
On each Semi-Annual Calculation Date, the Servicer shall file a Semi-Annual
True-Up Adjustment Filing with the PSCWV. On each Quarterly Calculation Date and
Monthly Calculation Date, the Servicer may file a Quarterly True-Up Adjustment
Filing or Monthly True-Up Adjustment Filing, as the case may be, if necessary.
Each True-Up Adjustment Filing shall include the data specified in the Statute
and the Financing Order.

 

(c)
On each True-Up Adjustment Date, the Servicer shall

 

(i)
take all reasonable actions and make all reasonable efforts to effectuate all
adjustments to the Environmental Control Charge either approved by the PSCWV or
effective on an interim basis pending final approval and

 

(ii)
promptly send to the Indenture Trustee copies of all material notices and
documents relating to such adjustments.

 

(d)
If deemed appropriate by the Servicer to protect Environmental Control
Bondholders and to remedy a significant and recurring variance between Actual
Environmental Control Charge Collections and Estimated Environmental Control
Charge Collections, as authorized by the Financing

 
Exhibit A-3

--------------------------------------------------------------------------------


 

 
Order, the Servicer shall file Non-Routine True-Up Adjustments to the
Environmental Control Charge (as defined in the Financing Order) to accommodate
material changes to the True-Up Mechanism. Such filings shall be made at least
90 days prior to the proposed effective date of the proposed adjustments. The
Servicer shall provide notice of such non-routine adjustment and resulting
change to the Environmental Control Charge to Fitch.

 
Exhibit A-4

--------------------------------------------------------------------------------



ATTACHMENT A
 
SERVICING PROCEDURES
 
The Servicer agrees to comply with the following servicing procedures to assess
its compliance with applicable servicing criteria.
 
SECTION 1. Definitions.
 
(a) Whenever used in this Attachment A, the following words and phrases shall
have the following meanings:
 
Applicable MDMA means, with respect to each Customer, the meter data management
agent or Third Party, if any, providing meter reading services for that
Customer's account.
 
Applicable Third Party means, with respect to each Customer, the Third Party, if
any, providing billing or metering services to that Customer.
 
Billed Environmental Control Charges means the amounts billed to Customers
pursuant to the Environmental Control Charge, whether billed directly to such
Customers by the Servicer or indirectly through a Third Party.
 
Bills means each of the periodic bills and the Closing Bills issued to Customers
or Third Parties by Mon Power.
 
Budget Billing Plan means a levelized payment plan offered by Mon Power, which,
if elected by a Customer, provides for level monthly Bill charges to such
Customer. For residential Customers, this charge is calculated by calculating
actual electricity charges for the previous year and dividing this amount by
twelve. The number which results from this calculation is charged to the
residential Customer each month. In the twelfth month, Mon Power bills the
residential Customer for actual use in that month, adjusted for any excess or
deficit the Customer has paid Mon Power over the prior eleven months. If the
Customer owes Mon Power $4 or more over the normal budget amount, that Customer
has the option of repaying the full amount in the twelfth month, or spreading
the amount of this deficit in equal installments over the first four months of
the Customer's next budget year. The procedure is similar for small industrial
and commercial Customers.
 
Closing Bill means the final bill issued to a Customer at the time service is
terminated.
 
Environmental Control Charge Effective Date means the date on which the initial
Environmental Control Charge goes into effect pursuant to the Financing Order.
 
Net Write-Off Percent means the number (expressed as a percent) equal to
 

·  
the amount by which Write-Offs attributable to a particular billing period
exceed Write-Off recoveries attributable to such billing period, divided by

 

·  
the total billed revenue attributable to such billing period.

 
Attachment A-1

--------------------------------------------------------------------------------


 
Servicer Policies and Practices means, with respect to the Servicer’s duties
under this Exhibit A, the policies and practices of the Servicer applicable to
such duties that the Servicer follows with respect to comparable assets that it
services for itself.
 
True-Up Adjustment Filing has, with respect to the Issuer, the meaning given to
such term in Appendix A.
 
Variables includes the following variables used in calculating True-Up
Adjustments:
 

·  
the estimated Net Write-Off Percent; and

 

·  
the projected billed consumption to which the Environmental Control Charge
applies.

 
Write-Offs means arrears that remain unpaid by Customers generally as of 45 days
after the issuance of the Closing Bills containing such charges, unless payment
arrangements are made and are being kept.
 
SECTION 2. Data Acquisition.
 

(a)
Installation and Maintenance of Meters. Except to the extent that a Third Party
is responsible for such services, the Servicer shall use its best efforts to
cause to be installed, replaced and maintained meters in such places and in such
condition as will enable the Servicer to obtain usage measurements for each
Customer approximately every thirty days or as provided in the applicable
tariff.

 

(b)
Meter Reading. At least once each calendar month, the Servicer shall obtain
usage measurements from the Applicable MDMA for each Customer; provided,
however, that the Servicer may determine any Customer’s usage on the basis of
estimates in accordance with applicable PSCWV Regulations.

 

(c)
Cost of Metering. The Issuer shall not be obligated to pay any costs associated
with the metering duties set forth in this Section 2, including, but not limited
to, the costs of installing, replacing and maintaining meters, nor shall the
Issuer be entitled to any credit against the Servicing Fee for any cost savings
realized by the Servicer or any Third Party as a result of new metering and/or
billing technologies.

 
SECTION 3.Usage and Bill Calculation.
 
The Servicer shall obtain a calculation of each Customer’s usage (which may be
based on data obtained from such Customer’s meter read or on usage estimates
determined in accordance with applicable PSCWV Regulations) at least once each
calendar month and shall determine therefrom each Customer’s individual charge
relating to the Environmental Control Charge to be included on such Customer’s
Bill pursuant to the Financing Order and PSCWV Regulations.
 
Attachment A-2

--------------------------------------------------------------------------------



SECTION 4. Billing.
 
The Servicer shall implement the Environmental Control Charge as of the
Environmental Control Charge Effective Date and shall thereafter bill each
Customer or the Applicable Third Party for the respective Customer’s outstanding
current and past due charges relating to the Environmental Control Charge,
accruing until all payments of principal and interest on each Series of
Environmental Control Bonds and all other costs and expenses related to such
Series have been paid in accordance with the Indenture, all in accordance with
the following:
 

(a)
Frequency of Bills; Billing Practices. In accordance with the Servicer’s
then-existing Servicer Policies and Practices, as such Servicer Policies and
Practices may be modified from time to time, the Servicer shall generate and
issue a Bill to each Customer, or to an Applicable Third Party, for such
Customer’s respective Environmental Control Charge as a general practice once
approximately every 60 days or such other time period as allowed by the PSCWV,
at the same time, with the same frequency and on the same Bill as that
containing the Servicer’s own charges to such Customer or Third Party, as the
case may be. In the event that the Servicer makes any material modification to
these practices, it shall notify the Issuer, the Indenture Trustee and the
Rating Agencies as soon as practicable, and in no event later than 60 Business
Days after such modification goes into effect; provided, however, that

 

(i)
the Servicer may not make any modification that will materially adversely affect
the Environmental Control Bondholders and

 

(ii)
the Rating Agencies shall receive prior notice of any modification that would
change the frequency with which Bills are issued or would change any tariff
charged.

 

(b)
Format.

 

(i)
Each Bill to a Customer shall contain the charge corresponding to the
Environmental Control Charge owed by such Customer for the billing period. The
Customer’s Bill will contain in text or in a footnote, text substantially to the
effect that a portion of the monthly charge representing that Transferred
Environmental Control Property is being collected on behalf of the Issuer as
owner of the Transferred Environmental Control Property.

 

(ii)
The Servicer shall deliver to the Applicable Third Party itemized charges for
such Customer including the amount of such Customer’s Environmental Control
Charge to be remitted by the Servicer to the Issuer.

 

(iii)
The Servicer shall conform to such requirements in respect of the format,
structure and text of Bills delivered to Customers and

 
Attachment A-3

--------------------------------------------------------------------------------


 
Third Parties as applicable PSCWV Regulations shall from time to time prescribe.
To the extent that Bill format, structure and text are not prescribed by the
Statute, other applicable Requirements of Law, the Servicer shall, subject to
clauses (i) and (ii) above, determine the format, structure and text of all
Bills in accordance with its reasonable business judgment, its Servicer Policies
and Practices with respect to its own charges and prevailing industry standards.
 

(c)
Delivery. The Servicer shall deliver all Bills to Customers

 

(i)
by United States mail in such class or classes as are consistent with the
Servicer Policies and Practices followed by the Servicer with respect to its own
charges or

 

(ii)
by any other means, whether electronic or otherwise, that the Servicer may from
time to time use to present its own charges to its Customers.

 
In the case of Customers that have elected Consolidated Third Party Billing, the
Servicer shall deliver all Bills to the Applicable Third Parties by such means
as are prescribed by applicable PSCWV Regulations, or, if not prescribed by
applicable PSCWV Regulations, by such means as are mutually agreed upon by the
Servicer and the Applicable Third Party and are consistent with PSCWV
Regulations. The Servicer or a Third Party, as applicable, shall pay from its
own funds all costs of issuance and delivery of all Bills, including but not
limited to printing and postage costs as the same may increase or decrease from
time to time.
 
SECTION 5. Customer Service Functions.
 
The Servicer shall handle all Customer inquiries and other Customer service
matters according to the same procedures it uses to service Customers with
respect to its own charges.
 
SECTION 6. Collections; Payment Processing; Remittance.
 

(a)
Collection Efforts; Policies; Procedures.

 

(i)
The Servicer shall use reasonable efforts to collect all Billed Environmental
Control Charges from Customers and Third Parties as and when the same become due
and shall follow such collection procedures as it follows with respect to
comparable assets that it services for itself or others, including, as follows:

 

(A)
The Servicer shall prepare and deliver overdue notices to Customers and Third
Parties in accordance with applicable PSCWV Regulations and the Servicer
Policies and Practices.

 
Attachment A-4

--------------------------------------------------------------------------------


 

(B)
The Servicer shall apply late payment charges to outstanding Customer and Third
Party balances in accordance with applicable PSCWV Regulations. All late payment
charges collected shall be payable to and retained by the Servicer as a
component of its compensation under the Servicing Agreement, and the Issuer
shall not have any right to share in the same.

 

(C)
The Servicer shall deliver verbal and written final call notices in accordance
with applicable PSCWV Regulations and Servicer Policies and Practices.

 

(D)
The Servicer shall adhere to and carry out disconnection policies in accordance
with the Competition Act, other applicable law and PSCWV Regulations and
Servicer Policies and Practices.

 

(E)
The Servicer may employ the assistance of collections agents in accordance with
applicable PSCWV Regulations and Servicer Policies and Practices.

 

(F)
The Servicer shall apply Customer and Third Party deposits, Customers’ letters
of credit and Customer posted surety bonds to the payment of delinquent accounts
in accordance with applicable PSCWV Regulations and Servicer Policies and
Practices and according to the priorities set forth in Sections 6(b)(ii), (iii)
and (iv) of this Exhibit A.

 

(G)
The Servicer shall promptly take all necessary action in accordance with
applicable PSCWV Regulations to terminate billing of Environmental Control
Charges by Third Parties whose payments are 30 or more days delinquent, or as
the then current PSCWV Regulations and any billing services agreements allow,
and to resume, prospectively, to collect the Billed Environmental Control
Charges directly from the applicable Customers. At such time, the Servicer will
apply the Third Party’s security deposit to satisfy charges billed previously by
the Third Party which remain outstanding, including outstanding Environmental
Control Charges.

 

(ii)
The Servicer shall not waive any late payment charge or any other fee or charge
relating to delinquent payments, if any, or waive, vary or modify any terms of
payment of any amounts payable by a Customer, in each case unless such waiver or
action:

 
Attachment A-5

--------------------------------------------------------------------------------


 

(A)
would be in accordance with the Servicer’s customary practices or those of any
Successor Servicer with respect to comparable assets that it services for itself
and for others;

 

(B)
would not materially adversely affect the rights of the Environmental Control
Bondholders; and

 

(C)
would comply with applicable Requirements of Law;

 
provided, however, that notwithstanding anything in the Servicing Agreement or
this Exhibit A to the contrary, the Servicer is authorized to write off any
Billed Environmental Control Charges in accordance with its Servicer Policies
and Practices.
 

(iii)
The Servicer shall accept payment from Customers in respect of Billed
Environmental Control Charges in such forms and methods and at such times and
places as it accepts for payment of its own charges. The Servicer shall accept
payment from Third Parties in respect of Billed Environmental Control Charges in
such forms and methods and at such times and places as the Servicer and each
Third Party shall mutually agree in accordance with applicable PSCWV
Regulations.

 

(b)
Payment Processing; Allocation; Priority of Payments.

 

(i)
The Servicer shall post all payments received to Customer accounts as promptly
as practicable, and, in any event, substantially all payments shall be posted no
later than two Business Days after receipt.

 

(ii)
Subject to clause (iii) below, the Servicer shall apply payments received to
each Customer’s or Third Party’s account in proportion to the charges contained
on the outstanding Bill to such Customer or Third Party.

 

(iii)
Any amounts collected by the Servicer that represent partial payments of the
total Bill to a Customer or Third Party shall be allocated in accordance with
the priorities set forth in Section 3.02(b) of the Servicing Agreement.

 

(iv)
The Servicer shall hold all over-payments for the benefit of the Issuer and
shall apply such funds to future Bill charges in accordance with clauses (ii)
and (iii) above as such charges become due.

 

(v)
For Customers on a Budget Billing Plan, the Servicer shall treat Environmental
Control Charge Collections received from such

 
Attachment A-6

--------------------------------------------------------------------------------


 
Customers as if such Customers had been billed for the Environmental Control
Charge in the absence of the Budget Billing Plan. Partial payment of a Budget
Billing Plan payment shall be allocated according to clause (iii) above, and
overpayment of a Budget Billing Plan payment shall be allocated according to
clause (iv) above.
 

(c)
Accounts; Records.

 

(i)
The Servicer shall maintain accounts and records as to the Transferred
Environmental Control Property accurately and in accordance with its standard
accounting procedures and in sufficient detail to permit reconciliation between
payments or recoveries with respect to the Transferred Environmental Control
Property and the amounts from time to time remitted to the Collection Account in
respect of the Transferred Environmental Control Property.

 

(ii)
The Servicer shall maintain accounts and records as to Third Parties performing
billing for Customers accurately and in accordance with its standard accounting
procedures and in sufficient detail to permit reconciliation between payments or
recoveries with respect to the Transferred Environmental Control Property and
amounts owed by such Customers in respect of the Environmental Control Charge.

 

(d)
Investment of Environmental Control Charge Collections. Any and all interest
accrued on Environmental Control Charge Collections prior to the remittance of
such Environmental Control Charge Collections to the Issuer or Indenture Trustee
shall be remitted by the Servicer to the Indenture Trustee for deposit in the
Excess Funds Subaccount.

 

(e)
Calculation of Collections; Determination of Aggregate Remittance Amount.

 

(i)
On or before each Remittance Date, the Servicer shall calculate the Estimated
Environmental Control Charge Collections received by the Servicer from or on
behalf of Customers during prior Collection Periods in respect of all previously
Billed Environmental Control Charges.

 

(ii)
In accordance with Section 4.01 of the Servicing Agreement and Annex 1, the
Servicer shall update the Variables and shall prepare True-Up Adjustment Filings
to reflect the updated Variables when required to do so pursuant to Annex 1.

 

(f)
Remittances.

 
Attachment A-7

--------------------------------------------------------------------------------


 

(i)
The Servicer shall make remittances to the Issuer in accordance with Section
5.11 of the Servicing Agreement.

 

(ii)
In the event of any change of account or change of institution affecting the
remittances, the Issuer shall provide written notice thereof to the Servicer by
the earlier of

 
·   five Business Days from the effective date of such change, or
 
·   five Business Days prior to the next applicable Remittance Date.
 
Attachment A-8

--------------------------------------------------------------------------------


 
EXHIBIT B



PENDING LITIGATION


None.
 
Exhibit B-1

--------------------------------------------------------------------------------


 
ANNEX 1
 
FORM OF ROUTINE ADJUSTMENT REQUEST
 
DATE:
 
[Executive Secretary]
Public Service Commission of West Virginia
201 Brooks Street, P.O. Box 812
Charleston, WV 25323
 
Re: Case Nos. 05-0402-E-CN and 05-0750-E-PC
 
Dear __________________:
 
As required by Section 24-2-4e(e) of the West Virginia Code §§ 24-2-4e(a)
through and including 24-2-4e(v) and pursuant to the orders dated April 7, 2006,
June 13, 2006 and January 17, 2007 in Case Nos. 05-0402-E-CN and 05-0750-E-PC
(the “Financing Order”), Monongahela Power Company (the “Company”) as Servicer
(or any Successor Servicer) of the Transferred Environmental Control Property,
and on behalf of the Indenture Trustee under the Indenture, dated as of April
11, 2007 between the Issuer and the Indenture Trustee, as amended, modified or
supplemented from time to time, as assignee of MP Environmental Funding LLC
hereby proposes an adjustment to the Environmental Control Charges (the “ECC” or
“Environmental Control Charges”). Capitalized terms used but not otherwise
defined herein have the meanings given such terms in the Servicing Agreement
dated as of April 11, 2007 between the Issuer and the Company, as amended,
modified or supplemented from time to time, or in Appendix A thereto.
 
This proposed adjustment is intended to satisfy Section 24-2-4e(e) and the
Financing Order by ensuring that the ECC will recover amounts sufficient to
timely provide all payments of debt service and other required amounts and
charges in connection with the Environmental Control Bonds during the upcoming
Remittance Period.
 
Using the formula approved by the Public Service Commission of West Virginia
(the “PSCWV”) in the Financing Order, this filing modifies the variables used in
the ECC and provides the resulting adjusted ECC. Attachments B-1 [and B-2]
hereto show the resulting values of the ECC, as calculated in accordance with
the Joint Stipulation, as modified by the Financing Order, such modified
Environmental Control Charges to be effective as of the first day of the
upcoming Remittance Period. The calculations of these values are appended to the
Attachments hereto.
 
In accordance with the Financing Order, the proposed adjustments to the charges
will be effective automatically on the first day of the upcoming Remittance
Period. In the event that, prior to the first day of the upcoming Remittance
Period, it is determined by the PSCWV that a mathematical error in the
application of the formula-based mechanism exists, the Company shall correct
such error and make any necessary corrections to the adjustments of the
Environmental Control Charges. These adjusted Environmental Control Charges, as
corrected, shall in any
 
Annex 1-1

--------------------------------------------------------------------------------


 
event take effect on the fifteenth day of the upcoming Remittance Period. [For
Quarterly True-Up Adjustments and Monthly True-Up Adjustments, on the first day
of the quarter or month next succeeding the date of the Routine Adjustment
Request.]
 
 
Respectfully submitted,
 
Attachment


Annex 1-2

--------------------------------------------------------------------------------



ATTACHMENT A TO ANNEX 1
 
Table I below shows the current assumptions for each of the variables used in
the Environmental Control Charge calculation.
 
INPUT VALUES FOR ENVIRONMENTAL CONTROL CHARGE
 

(a)  
Measure Date

(b)  
For each Rate Schedule:

  (i) Weighted average days outstanding data

  (ii) Estimated Net Write-Off Percent

  (iii) Projected billed revenue to which Environmental Control Charges apply

  (iv) Annual class generation level MWh energy

  (v) Forecasted annual class customer level MWh energy

  (vi) Annual class generation level 12 CP MW demand

  (vii) Forecasted annual class customer level demand

(c)  
Retail energy weighting ratio

(d)  
Retail demand weighting ratio

(e)  
Total generation level MWh energy (excl. wholesale)

(f)  
Total generation level 12 CP MW demand (excl. wholesale)

(g)  
Expected annual Write-Offs

(h)  
Annual ongoing transaction expenses

(i)  
Current Environmental Control Bonds outstanding balance

(j)  
Expected Environmental Control Bonds outstanding balance as of __/__/__

(k)  
Accrued but unpaid Environmental Control Bonds interest

(l)  
Deferred unpaid Environmental Control Bonds principal

(m)  
Unpaid ongoing transaction cost

(n)  
Capital Subaccount balance as of __/__/__

(o)  
Available True-Up Excess Funds Amount

(p)  
Accrued but unpaid Capital Equity Return

(q)  
federal corporate income tax rate

(r)  
Applicable state and local tax rates



Attachment A-1 to Annex 1

--------------------------------------------------------------------------------


 
ANNEX 2
 
FORM OF MONTHLY SERVICER’S CERTIFICATE
 
MP Environmental Funding LLC
 
$344,475,000 Senior Secured Sinking Fund Environmental Control Bonds, Series A
 
Pursuant to Section 3.04 of the Servicing Agreement dated as of April 11, 2007
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Servicing Agreement”) between Monongahela Power Company, as Servicer,
and MP Environmental Funding LLC, as Issuer, the Servicer does hereby certify as
follows:
 
Capitalized terms used in this Monthly Servicer’s Certificate have their
respective meanings as set forth in the Servicing Agreement. References herein
to certain sections and subsections are references to the respective sections of
the Servicing Agreement.
 
Billing Period: [____________]
 
1.  
Current Billing Period
[___________]
 
CUSTOMER CLASS [ ] of [ ]: [____________]
 
     
2.  
Rate Schedule #[ ] kWh Billed
[___________]
3.  
Rate Schedule #[ ] Weighted Average
[___________]
 
Environmental Control Charge
 
 
Billed Environmental Control Charge Collections
 
     
4.  
Rate Schedule #[ ] Billed Environmental Control Charge Collections
$[__________]
       
Estimated Environmental Control Charge Collections
 
     
5.  
Rate Schedule #[ ] Environmental Control Charge Collections
$[__________]
6.  
Total Residential Net Write-offs
as % of Billed Environmental Control Charge Collections
[ ] CUSTOMER CLASS [ ] OF [ ]: [___________]
      [__________]%
         
 
7.  
Rate Schedule #[ ] kWh Billed
[___________]
8.  
Rate Schedule #[ ] Weighted Average
[___________]
 
Environmental Control Charge
 
9.  
Rate Schedule #[ ] kWh Billed
[___________]
10.  
Rate Schedule #[ ] Weighted Average
[___________]
 
Environmental Control Charge
 
11.  
Rate Schedule #[ ] kWh Billed
[___________]
12.  
Rate Schedule #[ ] Weighted Average
[___________]
 
Environmental Control Charge
 
13.  
Rate Schedule #[ ] kWh Billed
[___________]
14.  
Rate Schedule #[ ] Weighted Average
[___________]
 
Environmental Control Charge
 
 
Billed Environmental Control Charge Collections
 

 
Annex 2-1

--------------------------------------------------------------------------------


 
15.  
Rate Schedule #[ ] Billed Environmental Control Charge Collections
$[__________]
16.  
Rate Schedule #[ ] Billed Environmental Control Charge Collections
$[__________]
17.  
Rate Schedule #[ ] Billed Environmental Control Charge Collections
$[__________]
18.  
Rate Schedule #[ ] Billed Environmental Control Charge Collections
$[__________]
19.  
Total Commercial Billed Environmental Control Charge Collections
$[__________]
       
Estimated Environmental Control Charge Collections
 
     
20.  
Rate Schedule #[ ] Environmental Control Charge Collections
$[__________]
21.  
Rate Schedule #[ ] Environmental Control Charge Collections
$[__________]
22.  
Rate Schedule #[ ] Environmental Control Charge Collections
$[__________]
23.  
Rate Schedule #[ ] Environmental Control Charge Collections
$[__________]
     
24.  
Total Commercial Environmental Control Charge Collections
$[__________]
25.  
Total Commercial Net Write-offs as
a % of Billed Revenues [ ]
CUSTOMER CLASS [ ] OF [ ]: [__________]
      [__________]%
     
26.  
Rate Schedule #[ ] kWh Billed
[__________]
27.  
Rate Schedule #[ ] Weighted Average
[__________]
 
Environmental Control Charge
 
     
28.  
Rate Schedule #[ ] kWh Billed
[__________]
29.  
Rate Schedule #[ ] Weighted Average
[__________]
 
Environmental Control Charge
 
30.  
Rate Schedule #[ ] kWh Billed
[__________]
31.  
Rate Schedule #[ ] Weighted Average
[__________]
 
Environmental Control Charge
 
32.  
Rate Schedule #[ ] kWh Billed
[__________]
33.  
Rate Schedule #[ ] Weighted Average
[__________]
 
Environmental Control Charge
 
34.  
Rate Schedule #[ ] kWh Billed
[__________]
35.  
Rate Schedule #[ ] Weighted Average
[__________]
 
Environmental Control Charge
 
36.  
Rate Schedule #[ ] kWh Billed
[__________]
37.  
Rate Schedule #[ ] Weighted Average
[__________]
 
Environmental Control Charge
 
38.  
Street Lighting Rate Schedules
[__________]
39.  
Street Lighting Weighted Average
[__________]
 
Environmental Control Charge
 
 
Billed Environmental Control Charge Collections
 
   
 
40.  
Rate Schedule #[ ] Billed Environmental Control Charge Collections
$[__________]
41.  
Rate Schedule #[ ] Billed Environmental Control Charge Collections
$[__________]
42.  
Rate Schedule #[ ] Billed Environmental Control Charge Collections
$[__________]
43.  
Rate Schedule #[ ] Billed Environmental Control Charge Collections
$[__________]
44.  
Rate Schedule #[ ] Billed Environmental Control Charge Collections
$[__________]
45.  
Rate Schedule #[ ] Billed Environmental Control Charge Collections
$[__________]
46.  
Street Lighting Rate Schedules Billed Environmental Control Charge Collections
$[__________]
     
47.  
Total Industrial Billed Environmental Control Charge Collections
$[__________]
       
Estimated Environmental Control Charge Collections
 

 
Annex 2-2

--------------------------------------------------------------------------------


 
48.  
Rate Schedule #[ ] Environmental Control Charge Collections
$[__________]
49.  
Rate Schedule #[ ] Environmental Control Charge Collections
$[__________]
50.  
Rate Schedule #[ ] Environmental Control Charge Collections
$[__________]
51.  
Rate Schedule #[ ] Environmental Control Charge Collections
$[__________]
52.  
Rate Schedule #[ ] Environmental Control Charge Collections
$[__________]
53.  
Rate Schedule #[ ] Environmental Control Charge Collections
$[__________]
54.  
Street Lighting Rate Schedules Environmental Control Charge Collections
$[__________]
   
 
55.  
Total Industrial Environmental Control Charge Collections
$[__________]
56.  
Total Industrial Net Write-offs as
a % of Billed Environmental Control Charge Collections [ ]
      [__________]%
   
 
 
AGGREGATE ESTIMATED ENVIRONMENTAL CONTROL CHARGE COLLECTIONS
 
   
 
 
Aggregate Environmental Control Charge Remittances for [Month, Year] Billing
Period
$[__________]
 
Aggregate Environmental Control Charge Remittances for [Month, Year] Billing
Period
$[__________]
 
Aggregate Environmental Control Charge Remittances for [Month, Year] Billing
Period
 
 
Aggregate Environmental Control Charge Remittances for [Month, Year] Billing
Period
   
Aggregate Environmental Control Charge Remittances to Date
$[__________]





IN WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly
Servicer’s Certificate this [__] day of [________________].


____________________________________
Name:
Title:
 
Annex 2-3

--------------------------------------------------------------------------------


 
ANNEX 3
 
FORM OF QUARTERLY SERVICER’S CERTIFICATE
 
Quarterly Servicer’s Certificate
 
MP Environmental Funding LLC


$344,475,000 Senior Secured Sinking Fund Environmental Control Bonds, Series A
 
Pursuant to Section 3.04 of the Servicing Agreement dated as of April 11, 2007
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Servicing Agreement”) between Monongahela Power Company, as Servicer
and MP Environmental Funding LLC, as Issuer, the Servicer does hereby certify as
follows:
 
Capitalized terms used in this Quarterly Servicer’s Certificate have their
respective meanings as set forth in the Servicing Agreement. References herein
to certain sections and subsections are references to the respective sections of
the Servicing Agreement. 
 
Billing Periods: [_____________]
Payment Date: [_____________]



1.           Collections Allocable and Aggregate Amounts Available for the
Current Payment Date:
   
i. Balance of Remittances for the [ ] Collection Period
 
$[________]
ii. Remittances for the [ ] Collection Period
 
$[________]
iii a. Remittances for the [ ] Collection Period
 
$[________]
iii b. Part [ ] Remittance for 'Daily Remittance Provision'
 
$[________]
iv. Net Earnings on General Subaccount
 
$[________]
v. Net Earnings on Capital Subaccount
 
$[________]
   
$[________]
vi. Net Earnings on True-Up Excess Funds Subaccount
 
$[________]
vii. General Subaccount Balance
 
$[________]
   
 
viii. True-Up Excess Funds Subaccount Balance
 
$[________]
ix.
 
$[________]
x. Capital Subaccount Balance
 
$[________]
xi. Collection Account Balance
 
$[________]
   
 
2.           Outstanding Principal Balance and Collection Account Balance as of
Prior Payment Date:
 
 
i. Tranche [ ] Principal Balance
 
$[________]
ii. Tranche [ ] Principal Balance
 
$[________]
iii. Tranche [ ] Principal Balance
 
$[________]
iv. Tranche [ ] Principal Balance
 
$[________]

 
Annex 3-1

--------------------------------------------------------------------------------


 
v. Environmental Control Bond Principal Balance
 
$[________]

     
vi. True-Up Excess Funds Subaccount Balance
 
$[________]
vii. Capital Subaccount Balance
 
$[________]
   
 
3.           Required Funding/Payments as of Current Payment Date:
 
 
i. Projected Tranche [ ] Environmental Control Bond Balance
 
$[________]
ii. Projected Tranche [ ] Environmental Control Bond Balance
 
$[________]
iii. Projected Tranche [ ] Environmental Control Bond Balance
 
$[________]
iv. Projected Tranche [ ] Environmental Control Bond Balance
 
$[________]
v. Projected Environmental Control Bond Balance
 
$[________]
   
 
vi. Required Tranche [ ] Coupon ([ ]% per annum rate)
 
$[________]
vii. Required Tranche [ ] Coupon ([ ]% per annum rate)
 
$[________]
viii. Required Tranche [ ] Coupon ([ ]% per annum rate)
 
$[________]
ix. Required Tranche [ ] Coupon ([ ]% per annum rate)
 
$[________]
   
 
x. Required Capital Subaccount Funding
 
$[________]
   
 
4.           Allocation of Remittances as of Current Payment Date Pursuant to
Section 8.02(d) of the Indenture:
   
i. Cumulative Monthly Administration Fee during Relevant Quarter
 
$[________]
ii. Indenture Fees and Expenses
*
$[________]
iii. Independent Director’s Fee
**
$[________]
iv. Servicing Fee
 
$[________]
v. Operating Expenses (subject to $[ ] cap)
 
$[________]
   
 
vi. Quarterly Interest
 
$[________]
1. Tranche [ ] Environmental Control Bond Coupon Payment
 
$[________]
2. Tranche [ ] Environmental Control Bond Coupon Payment
 
$[________]
3. Tranche [ ] Environmental Control Bond Coupon Payment
 
$[________]
4. Tranche [ ] Environmental Control Bond Coupon Payment
 
$[________]
   
 
vii. Principal Due and Payable
 
$[________]
   
 
viii. Scheduled Quarterly Principal
 
$[________]
1. Tranche [ ] Environmental Control Bond Principal Payment
 
$[________]
2. Tranche [ ] Environmental Control Bond Principal Payment
 
$[________]
3. Tranche [ ] Environmental Control Bond Principal Payment
 
$[________]
4. Tranche [ ] Environmental Control Bond Principal Payment
 
$[________]
   
 
ix. Operating Expenses (in excess of $[ ])
 
$[________]

 
Annex 3-2

--------------------------------------------------------------------------------


 
x. Funding of Capital Subaccount (to required level)
 
$[________]

xi. Required Dividend Distributions to Mon Power
 
$[________]
xii. Deposits to True-Up Excess Funds Subaccount
 
$[________]
xiii. Released to Issuer upon Series Retirement: Collection Account
 
$[________]
   
 
5.           Outstanding Principal Balance and Collection Account Balance as of
Current Payment Date:
               (after giving effect to payments to be made on such payment
date):
 
 
   
 
i. Tranche [ ] Principal Balance
 
$[________]
ii. Tranche [ ] Principal Balance
 
$[________]
iii. Tranche [ ] Principal Balance
 
$[________]
iv. Tranche [ ] Principal Balance
 
$[________]
v. Environmental Control Bond Principal Balance
 
$[________]
   
 
vi. True-Up Excess Funds Subaccount Balance
 
$[________]
vii Capital Subaccount Balance
 
$[________]
* $[ ] per quarter, in advance plus expenses, in arrears.
   
** Independent Director’s Fee is paid in advance, first quarter.
([Quarter/Year], directly by Issuer to directors)
         
6.           Subaccount Draws as of Current Payment Date (if applicable,
pursuant to Section 8.02(d) of the Indenture):
         
i. True-Up Excess Funds Subaccount
 
$[________]
ii. Capital Subaccount
 
$[________]
iii. Total Draws
 
$[________]
   
 
7.            Shortfalls In Interest and Principal Payments as of Current
Payment Date:
 
 
   
 
i. Quarterly Interest
 
$[________]
1. Tranche [ ] Environmental Control Bond Coupon Payment
 
$[________]
2. Tranche [ ] Environmental Control Bond Coupon Payment
 
$[________]
3. Tranche [ ] Environmental Control Bond Coupon Payment
 
$[________]
4. Tranche [ ] Environmental Control Bond Coupon Payment
 
$[________]
   
 
ii. Quarterly Principal
 
$[________]
1. Tranche [ ] Environmental Control Bond Principal Payment
 
$[________]
2. Tranche [ ] Environmental Control Bond Principal Payment
 
$[________]
3. Tranche [ ] Environmental Control Bond Principal Payment
 
$[________]
4. Tranche [ ] Environmental Control Bond Principal Payment
 
$[________]

 
Annex 3-3

--------------------------------------------------------------------------------


 
8.           Shortfalls in Required Subaccount Levels as of Current Payment
Date:
 

i. Capital Subaccount
 
$[________]

 
IN WITNESS HEREOF, the undersigned has duly executed and delivered this
Quarterly Servicer’s Certificate this [__] day of [________________].
 
____________________________________
Name:
Title:
 
Annex 3-4

--------------------------------------------------------------------------------


 
ANNEX 4
 
FORM OF OFFICER’S CERTIFICATE
 
$344,475,000
 
MP ENVIRONMENTAL FUNDING LLC
 
SENIOR SECURED SINKING FUND ENVIRONMENTAL CONTROL BONDS, SERIES A
 
MONONGAHELA POWER COMPANY
 
OFFICER’S CERTIFICATE
 
Pursuant to Section 3.05(a) of the Servicing Agreement dated as of April 11,
2007 between MP Environmental Funding LLC, as Issuer, and Monongahela Power
Company (the “Company”), as Servicer (as the same may be amended, supplemented
or otherwise modified from time to time, the “Servicing Agreement”; capitalized
terms used but not defined herein have the meanings assigned thereto in the
Servicing Agreement), each of the undersigned, [Authorized Officer], the duly
elected [________________] of and [Authorized Officer], the [________________]
of the Company, having carefully examined the Servicing Agreement including
Section 3.05 thereof, and the definitions in the Servicing Agreement relating
thereto and certain other corporate documents and records, and having made such
examination or investigation as they consider necessary to enable the
undersigned to express any informed opinion, certifies that:
 
(i) a review of the activities of the Company during the period from January 1,
[____] through December 31, [____] and of its performance under the Servicing
Agreement has been made under the supervision of the undersigned, and
 
(ii) to the best of the knowledge of the undersigned, based on such review, the
Company has complied with all conditions and covenants under the Servicing
Agreement throughout such period [or, if there has been an Event of Default, or
an act or omission, which with either the passage of time or the giving of
notice, could become an Event of Default, specify such event of default or act
or omission known to such authorized officer and the nature and status thereof].
 
IN WITNESS WHEREOF, the undersigned have executed this certificate this [__] day
of [________________].
 
By: ____________________________________
Name:
Title:
 
By: ____________________________________
Name:
Title:
 
Annex 4-1

--------------------------------------------------------------------------------



ANNEX 5
 
FORM OF ASSESSMENT OF SERVICING CRITERIA
 
I, ________________________________, the _______________________ of the
Servicer, am responsible for assessing the Servicer’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB [that would apply
if the Bonds were “asset-backed securities” under Item 1101(c) of Regulation AB]
(the “Servicing Criteria”).
 
With respect to each of the Servicing Criteria, I have made the following
assessment of the Servicing Criteria in accordance with Item 1122(d) of
Regulation AB, with such discussion regarding the performance of such Servicing
Criteria during the fiscal year covered by the Issuer’s Form 10-K Report (such
fiscal year, the “Assessment Period”):
 
[N.B.: the descriptions are for reference as to how the form will be used on an
ongoing basis for filing with the SEC]
 

 
Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
   
General Serving Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
Applicable; assessment below. [Assessment: cover true-up compliance here]
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
Not applicable; no servicing activities were outsourced.
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the environmental control property are maintained.
Not applicable; documents do not provided for a back-up servicer.
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
Not applicable; rules of the Commission govern performance requirements of
persons handling customer collections. [Utility to confirm bonding requirements
under current rules and regulations.] 
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on environmental control property are deposited into the appropriate
custodial bank accounts and related bank clearing accounts no more than two
business days following receipt, or such other number of days specified in the
transaction agreements.
Applicable; assessment below [Assessment: estimated collections were remitted
from the Servicer to the Trustee each business day in accordance with
Section 5.10 of the Servicing Agreement.]

 
Annex 5-1

--------------------------------------------------------------------------------


 

 
Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
Applicable; assessment below.[Assessment: Wire transfers to the Trustee were
made by authorized personnel.]
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements. 
Applicable, but no current assessment required; no advances by the Servicer or
the Trustee are permitted under the transaction documents. 
1122(d)(2)(iv) 
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements. 
Applicable, but no current assessment is required; no reserve accounts are held
by the Servicer. Excess funds and other transaction accounts are maintained and
applied by the Trustee in accordance with the Indenture.
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
Applicable, but no current assessment required; all “custodial accounts” were
maintained by the Trustee and invested in accordance with indenture
requirements.
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
Not applicable; all transfers made by wire transfer.
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
Partially applicable; reconciliations of estimated remittances of environmental
control charge remittances with actual storm-recovery bond collections are made
on an annual basis as required by Section 5.10 of the Servicing Agreement.;
assessment below.
 
Investor Remittances and Reporting
 

 
Annex 5-2

--------------------------------------------------------------------------------


 
Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pledged
assets serviced by the Servicer.
Applicable; assessment below.
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
Applicable; assessment below. [Assessment: Servicer has provided applicable
instructions to the trustee to allocate and remit funds to investors.]
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
Not applicable; transaction documents do not permit Servicer to disburse
payments to investors.
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
Not applicable; bondholders are paid by the Indenture Trustee in accordance with
terms of the Indenture.
 
Asset Administration
 
1122(d)(4)(i)
Collateral or security on environmental control property is maintained as
required by the transaction agreements or related documents.
Applicable; assessment below. [Assessment: Servicer has performed true-up
adjustments of Environmental Control Charges in accordance with Section 4.01 of
the Servicing Agreement.]
1122(d)(4)(ii)
Environmental control property and related documents are safeguarded as required
by the transaction agreements.
Applicable; assessment below. [Assessment: Servicer has maintained custody over
all environmental control property records in accordance with Section 3.08 of
the Servicing Agreement.]
1122(d)(4)(iii) 
Any additions, removals or substitutions to the assets are made, reviewed and
approved in accordance with any conditions or requirements in the transaction
agreements.
Applicable but no current assessment required; no removals or substitutions of
pledged assets are contemplated or allowed

 
Annex 5-3

--------------------------------------------------------------------------------


 

 
Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
      under the transaction documents.
1122(d)(4)(iv)
Payments on pledged assets, including any payoffs, made in accordance with the
related environmental control property documents are posted to the Servicer’s
obligor records maintained no more than two business days after receipt, or such
other number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the
environmental control transaction documents.
Applicable; assessment below.[Assessment: The Servicer posted substantially all
environmental control charge payments to customer accounts within two business
days as required by Section 6(b) of Exhibit A—Payment Processing: Allocation;
Priority of Payments]
1122(d)(4)(v)
The Servicer’s records regarding the environmental control property agree with
the Servicer’s records with respect to an obligor’s unpaid principal balance.
Not applicable; because underlying obligation (environmental control charge) is
not an interest bearing instrument
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s environmental
control property are made, reviewed and approved by authorized personnel in
accordance with the transaction agreements and related asset documents. 
Applicable; assessment below [Assessment: Servicer has not waived or modified
term of payment except in accordance with Section 6(a)(ii) of Exhibit
A-Servicing Procedures]
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
Applicable; assessment below. [Assessment: Loss mitigation or recovery actions
have been conducted in accordance with Section 6(a) of Exhibit A— Collections:
Payment Processing; Remittance]
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period any
pledged asset is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent environmental control charges including, for example,
phone calls, letters and payment rescheduling plans in cases where delinquency
is deemed temporary (e.g., illness or unemployment).
Applicable, but does not require assessment. No explicit documentation
requirement with respect to delinquent accounts are imposed under the
transactional documents due to availability of “true-up” mechanism; and any such
documentation is maintained in accordance with applicable PSCWV rules and
regulations.
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for environmental control
property with variable rates are computed based on the related environmental
control property documents.
Not applicable; environmental control charges are not interest bearing
instruments.
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s environmental control
Applicable, but does not require assessment; Servicer maintains customer
deposits in accordance

 
Annex 5-4

--------------------------------------------------------------------------------


 

 
Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
  property documents, on at least an annual basis, or such other period
specified in the transaction agreements; (B) interest on such funds is paid, or
credited, to obligors in accordance with applicable environmental control
property documents and state laws; and (C) such funds are returned to the
obligor within 30 calendar days of full repayment of the related environmental
control property, or such other number of days specified in the transaction
agreements. with the PSCWV rules and regulations.
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the Servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
Not applicable.
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission. 
Not applicable; Servicer cannot make advances of its own funds on behalf of
customers under the transactional documents.
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the Servicer, or such other number of
days specified in the transaction agreements.
Not applicable; Servicer cannot make advances of its own funds on behalf of
customers to pay principal or interest on the bonds. [See Section 5.09. these
costs are borne by the Servicer, not advanced by the Servicer.]
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
Applicable; assessment below. [Assessment: Servicer has reconciled actual
collections of environmental control charges and estimated remittances on or
before March 1 of the following year, per Section 5.11 of the Servicing
Agreement [need to include]. Servicer has applied partial payments in accordance
with Section 3.02(b) and Section 6(b) of Exhibit A— Payment Processing:
Allocation; Priority of Payments]
1122(d)(4)(xv) 
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
Not Applicable: No external credit support or derivatives were employed [or:
Applicable; assessment below.]

 
Annex 5-5

--------------------------------------------------------------------------------


 
With respect to each of the applicable Servicing Criteria, I have made the
following assessment in accordance with Item 1122(d) of Regulation AB, with such
discussion regarding the performance of such Servicing Criteria during the
fiscal year covered by the Issuer’s Form 10-K Report (such fiscal year the
“Assessment Period”).
 
1. Item 1122(d)(1)(i) : [include narrative of assessment]
 
2. [Continue enumeration of applicable Servicing Criteria with appropriate
narrative of assessment]
 
Based on the aforementioned Servicing Criteria, I find that the Servicer has
fulfilled all of the applicable servicing obligations under the Servicing
Agreement in all material respects through the Assessment Period, with the
exception of the following instance(s) of material noncompliance:
 
1. [Include narrative of any material noncompliance with servicing obligations]
 
A registered public accounting firm has issued an attestation report on the
party’s assessment of compliance with the applicable servicing criteria as of
and for the period ending the end of the Assessment Period.
 
Date:


By: ____________________________________
Name:
 
Annex 5-6

--------------------------------------------------------------------------------



ANNEX 6
 
FORM OF REGULATION AB COMPLIANCE CERTIFICATION
 
 

 
Re:
Servicing Agreement dated as of April 11, 2007 (the “Servicing Agreement”),
between MP Environmental Funding LLC, as issuer (the “Issuer”), and Monongahela
Power Company (the “Servicer”).

 
I, ________________________________, the _______________________ of the
Servicer, certify to Issuer and the Administrator, [and other required parties]
and their officers, with the knowledge and intent that they will rely upon this
certification, that:
 
1.  I have reviewed the servicer compliance statement of the Servicer provided
in accordance with Item 1123 of Regulation AB as it would apply if the
Environmental Control Bonds were ‘asset-backed securities” under Item 1101(c) of
Regulation AB (the “Compliance Statement”) and Section 3.05(a)(iv) of the
Servicing Agreement, the report on assessment of the Company’s compliance with
the servicing criteria set forth in Item 1122(d) of Regulation AB (the
“Servicing Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122
of Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the Environmental Control Property
during 200[ ] that were delivered by the Servicer to the [Issuer]
[Administrator] [Indenture Trustee] pursuant to the Agreement (collectively, the
“ Servicing Information”);
 
2.  Based on my knowledge, the Servicing Information, taken as a whole, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in the light of the circumstances under
which such statements were made, not misleading with respect to the period of
time covered by the company Servicing Information;
 
3.  Based on my knowledge, all of the Servicing Information required to be
provided by the Servicer under the Agreement has been provided to the [Issuer]
[Administrator] [Indenture Trustee];
 
4.  I am responsible for reviewing the activities performed by the Servicer as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Servicer has fulfilled its obligations under the Agreement in all material
respects; and
 
Annex 6-1

--------------------------------------------------------------------------------


 
5.  The Compliance Statement required to be delivered by the Servicer pursuant
to the Agreement, and the Servicing Assessment and Attestation Report required
to be provided by the Servicer and by any subservicer pursuant to the Agreement,
have been provided to the [Issuer] [Administrator] [Indenture Trustee]. Any
material instances of noncompliance described in such reports have been
disclosed to the [Issuer] [Administrator] [Indenture Trustee]. Any material
instance of noncompliance with the Servicing Criteria has been disclosed in such
reports.
 
Date:


By: ____________________________________
Name:
Title:
 
Annex 6-2

--------------------------------------------------------------------------------



APPENDIX A
 
to
 
SERVICING AGREEMENT
 
Master Definitions
 
Appendix A-1

--------------------------------------------------------------------------------

